                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHRISTOPHER EUGENE PEGUES,                 )
                                           )
                          Petitioner,      )
                                           )
                    v.                     )              1:19CV610
                                           )
ERIC A. HOOKS, Secretary,                  )
North Carolina Department of               )
Public Safety,                             )
                                           )
                          Respondent.      )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

      Petitioner, a prisoner of the State of North Carolina, seeks

a   writ   of    habeas   corpus    pursuant   to    28   U.S.C.   §   2254   (the

“Petition”).       (Docket Entry 1.)     Respondent has moved for summary

judgment.       (Docket Entries 4, 5.) For the reasons that follow, the

Court should grant Respondent’s Motion for Summary Judgment.

                               I.    Background

      On August 9 and 10, 2016, a jury in the Superior Court of

Guilford County found Petitioner guilty of possession of a firearm

by a convicted felon in case 15 CRS 76505, and of attaining

habitual felon status in case 15 CRS 23221, respectively.                     (See

Docket Entry 1, ¶¶ 1, 2, 4-6; see also Docket Entry 5-3 at 46, 74;

Docket Entry 5-7 at 287-89, 391-94.)1               The trial court sentenced

Petitioner to 80 to 108 months in prison.                 (See Docket Entry 1,

¶ 3; see also Docket Entry 5-3 at 77-78; Docket Entry 5-7 at 395-

401).


      1
        Throughout this Recommendation, pin citations refer to the page numbers
in the footer appended to those materials at the time of their docketing in the
CM/ECF system.
      Petitioner appealed to the North Carolina Court of Appeals,

(see Docket Entry 1, ¶¶ 8, 9; see also Docket Entry 5-3 at 81-83;

Docket Entry 5-7 at 403), which found no error, State v. Pegues,

No. COA17-70, 812 S.E.2d 912 (table), 2018 WL 2016281 (N.C. App.

May 1, 2018) (unpublished).         Petitioner did not thereafter file a

petition for discretionary review in the North Carolina Supreme

Court.     (See Docket Entry 1, ¶ 9(g).)

      Petitioner subsequently filed a pro se MAR with the trial

court (Docket Entry 1 at 40-56; Docket Entry 5-6), which that court

summarily denied (Docket Entry 1 at 36-39).           Petitioner then filed

a Petition for a Writ of Certiorari with the North Carolina Court

of Appeals seeking review of his MAR’s denial (id. at 23-56), which

that court denied (id. at 22).

      Petitioner next instituted this action via his Petition.

(Docket Entry 1.)    Thereafter, Respondent filed the instant Motion

and   Supporting    Brief   (Docket    Entries   4,   5),   and   Petitioner

responded in opposition (Docket Entry 7).

                                II. Facts

      On   direct   appeal,   the    North   Carolina    Court    of   Appeals

summarized the trial evidence as follows:

      On [May 28,] 2015, while [Petitioner] was on probation,
      law enforcement officers went to search [Petitioner]’s
      home. When officers arrived, [Petitioner] asked if he
      could secure his dogs before they entered; the officers
      agreed and [Petitioner] closed the door to his home. The
      officers then heard a window opening and a “clink, metal-
      on-metal” sound. When [Petitioner] returned to the door,
      he had forgotten to secure his dogs.        Thereafter[,]
      officers found two guns on the ground outside
      [Petitioner]’s residence by his bedroom window; one gun
      was on [Petitioner]’s property and the other was just
      beyond a fence on the neighbor’s property but still “just

                                       2
     outside” [Petitioner]’s bedroom window. [Petitioner] was
     the only person in the area, and his neighbor’s house
     appeared to be entirely vacant.

Pegues, 2018 WL 2016281, at *1.

                           III.    Grounds for Relief

     The Petition raises nine grounds for habeas relief:

     1) Petitioner’s “[c]onviction was obtained in violation of Due

Process of Law” (Docket Entry 1, ¶ 12 (Ground One)), because “[the

trial court]        threatened     [Petitioner],        .     .   .   made   unfair   and

improper remarks about [Petitioner], . . . denied substitute

counsel,    .   .    .   [and]    did    not     make   sufficient        inquiry     into

[Petitioner’s] suicide attempt” (id., ¶ 12(Ground One)(a));

     2) Petitioner possesses “[n]ew evidence” (id., ¶ 12 (Ground

Two)) consisting of “[a]ffidavits from two witnesses stating that

[Petitioner] did not live at [the] residence [where officers found

the guns], the guns were not [Petitioner’s], and that [the] guns

may have belonged to someone next door,” as well as a “[n]ewspaper

article    reporting      on     the    houses    in    the       neighborhood”     (id.,

¶ 12(Ground Two)(a));

     3) Petitioner’s “[c]onviction [was] obtained by use of [a]

coerced or illegally obtained confession” (id., ¶ 12(Ground Three))

because, “[a]t trial[, Petitioner’s trial counsel] opened the door

to suppressed alleged statements [by Petitioner] which led to the

prosecutor      addressing       [the]   statements         over      objection”    (id.,

¶ 12(Ground Three)(a));

     4) “[u]nconstitutional search and seizure” (id., ¶ 12(Ground

Four)),    in   that     “[p]robation      officers         and    High   Point    Police


                                           3
searched the residence [where they found the guns] without a

warrant[ and Petitioner] did not live at the residence” (id.,

¶ 12(Ground Four)(a));

      5) Petitioner’s “[c]onviction [was] obtained by the use of

evidence    obtained    pursuant   to    an    unlawful   arrest,”      because

“[o]fficers    placed     [Petitioner]        in   handcuffs     without     any

provocation from [him]” (id. at 12);

      6) Petitioner’s “[c]onviction [was] obtained by a violation of

the privilege against self-incrimination,” because “[o]fficers

claim[ed] that [Petitioner] admitted to guilt prior to being given

Miranda warnings[ and the a]lleged statements were introduced at

trial despite a motion to suppress [the] statements” (id. at 13);

      7) Petitioner’s “[c]onviction [was] obtained by action of the

trial jury . . . which was unconstitutionally selected, impaneled,

and constituted,” because “[a j]uror . . . admitted to being

friends with the Assistant Chief of Police and that she m[ight have

been] subconsciously bias[ed]” (id. at 14);

      8) Petitioner’s “[c]onviction [was] obtained by denial of

[his] right to present evidence in his own defense” because, “[o]n

March 3[], 2016[,] and again on August 8[], 2016[, he] made it

clear to the [trial] court that [his trial counsel] did not know

the details of [Petitioner’s] case, but the [trial] court forced

[Petitioner] to proceed without evidence or witnesses” (id. at 15);

and

      9)   Petitioner’s   “[c]onviction       [was]   obtained    due   to   the

ineffectiveness of [his] trial [] counsel,” in that trial “counsel


                                     4
did not present [an] arresting officer’s contradictory statements,

did   not   present   evidence,       misstated    facts,   did    not   present

witnesses, opened the door to suppressed statements, did not

dispute ownership of [the home where officers found the guns], did

not address probation’s right to search, used profanity towards

[Petitioner], expelled [Petitioner] from trial counsel’s office,

violated lawyer/client confidentiality, did not investigate, did

not present mitigating factors, did not question [the] credibility

of [the] state’s witnesses, was unable to answer simple questions,

did not object to proceeding after [Petitioner’s] suicide attempt,

did not give advice whether or not to testify, [and] did not strike

[a] bias[ed] juror” (id. at 16).

                          IV. Habeas Standards

      The Court “shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of

a State court only on the ground that he is in custody in violation

of the Constitution or laws or treaties of the United States.”                28

U.S.C. § 2254(a).        Further, “[b]efore [the] [C]ourt may grant

habeas relief to a state prisoner, the prisoner must exhaust his

remedies in state court.      In other words, the state prisoner must

give the state courts an opportunity to act on his claims before he

presents those claims to [this] [C]ourt in a habeas petition.                The

exhaustion    doctrine    .   .   .     is   now   codified   at    28    U.S.C.

§ 2254(b)(1).”    O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999);

see also 28 U.S.C. § 2254(b)(3) (“A State shall not be deemed to




                                        5
have waived the exhaustion requirement . . . unless the State,

through counsel, expressly waives the requirement.”).2

      Alternatively, this Court must apply a highly deferential

standard of review in connection with habeas claims “adjudicated on

the merits in State court proceedings,” 28 U.S.C. § 2254(d).                 More

specifically, the Court may not grant relief unless a state court

decision    on   the   merits    “was       contrary   to,   or   involved    an

unreasonable application of clearly established Federal law, as

determined by the Supreme Court of the United States; or . . . was

based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” Id. To qualify

as “contrary to” United States Supreme Court precedent, a state

court decision either must arrive at “a conclusion opposite to that

reached by [the United States Supreme] Court on a question of law”

or “confront[] facts that are materially indistinguishable from a

relevant [United States] Supreme Court precedent and arrive[] at a

result opposite” to the United States Supreme Court.               Williams v.

Taylor, 529 U.S. 362, 406 (2000). A state court decision “involves

an unreasonable application” of United States Supreme Court case

law “if the state court identifies the correct governing legal rule

from [the United States Supreme] Court’s cases but unreasonably

applies it to the facts of the particular state prisoner’s case.”

Id. at 407; see also id. at 409–11 (explaining that “unreasonable”

does not mean merely “incorrect” or “erroneous”).



      2
        The Court may deny a claim on the merits despite a lack of exhaustion.
See 28 U.S.C. § 2254(b)(2).

                                        6
                             V.   Discussion

A.     Ground One

       In Ground One, Petitioner contends that his “[c]onviction was

obtained in violation of Due Process of Law” (Docket Entry 1, ¶ 12

(Ground One)), because “[the trial court] threatened [Petitioner],

. . . made unfair and improper remarks about [Petitioner], . . .

denied substitute counsel, . . . [and] did not make sufficient

inquiry into [Petitioner’s] suicide attempt” (id., ¶ 12(Ground

One)(a)); see also Docket Entry 7 at 2-6).      Those contentions fall

short.

1.     Threats and Unfair/Improper Remarks (“Subcontention 1(a)”)

       Petitioner first asserts “that[,] at [his] pre-trial hearing

on [March 3,] 2016[,] regarding [his] rejection of a plea bargain[,

the trial court] made strong, descriptive comments to [Petitioner]

in order to impress upon [him] the seriousness of [his] situation.”

(Docket Entry 7 at 2.)      According to Petitioner, “[b]y [the trial

court] making threatening and unfair remarks towards [Petitioner],

[it] reaffirmed [Petitioner’s] fears and distrust of the [c]ourts

and prison” and, “had [the trial court] not made such threatening

and unfair remarks about [Petitioner][, he] would have accepted the

plea   bargain.”    (Id.)      Petitioner   also   observes   that   “[a]

prosecutor may not express personal opinions about the defendant’s

guilt or credibility, and must avoid epithets or other remarks

regarding the defendant’s character.”       (Id. (citing United States

v. Auch, 187 F.3d 125, 131 (1st Cir. 1999), United States v.




                                    7
Certified Envtl. Servs., Inc., 753 F.3d 72, 94-95 (2d Cir. 2014),

and Hall v. United States, 419 F.2d 582, 587-88 (5th Cir. 1969)).)

     At the pre-trial hearing, the state advised the trial court

that it made Petitioner a plea offer “to plead to the underlying

active firearm by felon and take . . . 15 to 27 months active and

[the state would] dismiss the other drug charge and the habitual

felon charge,” as well as that Petitioner “ha[d] chosen not to

accept that plea.”      (Docket Entry 5-7 at 4.)          After receiving a

forecast   of   the   state’s   evidence,   the   trial    court   addressed

Petitioner as follows:

     [TRIAL COURT]: [N]ow, young man, you’re a Prior Record
     Level IV habitual felon. . . . [T]here’s going to be
     evidence you were on probation and the probation officer
     is going to describe what they do when you’re on
     probation. And one of those conditions is that you have
     to submit yourself to searches while you’re on probation.

     . . .

     I don’t think [the jury is] going to believe [your] dogs
     threw the guns out the window. And if you were the only
     one in the house –- stop shaking your head. . . . I’m
     trying to get through your thick skull, it seems as if
     you have one, you’re a habitual felon because you have
     . . . three prior felony convictions on your record.
     Now, listen. . . .      [T]here are going to be people
     sitting over here in this box, a jury box. They’re not
     going to be persons that have criminal convictions on
     their record.    They’re going to hear officers of the
     court take the witness stand and testify that they went
     to your house and that you were the only one in the house
     and weapons were thrown out the window. Now, if that’s
     not the case[,] for it to come into evidence that
     somebody else threw the weapons out, you’re going to have
     to call somebody else to testify on your behalf. Because
     if you testify, the [district attorney] is going to
     cross-examine you about your prior criminal convictions.
     And you have at least three felony convictions. And so
     the jurors are going to hear that you have a bad record.
     And although they’re instructed not to convict you on
     this offense for something you’ve done in the past, what


                                     8
do you think they’re going to do when they hear you got
a prior record?

. . .

[S]ometimes it’s not whether or not you did it or not.
It’s whether or not you will be acquitted of doing it.
And the evidence seems to be stacked pretty high against
you. And you don’t have to plead guilty. You can go to
trial if you want to, but you need to understand if you
plead guilty, you’ll be out of jail in 15 months. If you
don’t plead guilty –- the evidence seems pretty strong,
like you probably will be convicted –- you’re looking at
going to jail for seven or more years. Now, that’s 88
months at the bottom of the presumptive range. A judge
could be nice and sentence you at the bottom of the
mitigated range.    That would be five years and six
months. But the [district attorney,] . . . since you’re
playing difficult with him, he’s going to put the case
before a judge that’s more likely to give you a tougher
sentence than one who will give you a[n] easier sentence.
So, you’re probably . . . looking as much as 110 months
in jail. . . . [T]hat’s nine years in jail versus a year
and three months in jail.     Nine years in jail.     And
you’re young. You’re handsome. You look kind of pretty.
And you’re going to the Department of Corrections where
there’s going to be some guys who will take pleasure in
taking advantage of younger boys in jail. . . . I’m just
trying to be real with you . . . .         I want you to
understand what you’re looking at.      Now, you need to
think about that, young man. Your attorney’s tried to
tell you. He doesn’t have to say anything out loud, but
. . . I’m sure he’s told you to take advantage of this
plea offer. It’s a good plea offer. Are you sure you
want to reject this plea today?

[PETITIONER]: (Nodding head.)

[TRIAL COURT]: Yes or no?

[PETITIONER]: Yes, sir.

. . .

[TRIAL COURT]: [Y]ou need to think about this, young man,
real hard whether you want to subject yourself to going
to jail for nine years. What are you, twenty-what?

[PETITIONER]: Twenty-six.

[TRIAL COURT]: Twenty-six. You’re not going to be the
same person after nine years in that kind of lifestyle

                            9
      being in the Department of Corrections. Now, you go to
      jail for a year and a half, I’ll put in the judgment that
      you be sentenced as a youthful offender and go to a place
      where you’re going to be around persons closer to your
      own age. If you’re put in the regular prison population,
      you’re going to be around people 10 to 20 years older
      than you. You know, they’re going to be in jail for the
      rest of their life and they don’t have much value on
      anyone else’s life. That’s what prison is. Prison is
      not a cake walk.     And you’re not going to a federal
      prison.   You’re going to a state prison.      All right.
      That’s all.

(Id. at 4-12.)

      Subcontention 1(a) faces a procedural bar.                        As Respondent

argues, “Petitioner could have raised Subcontention 1(a) on direct

appeal but did not do so.”          (Docket Entry 5 at 5; see also Docket

Entry   5-4      (Petitioner’s     appellate         brief   lacking    any     argument

regarding trial court’s threats and/or unfair, improper remarks).)

Thus, “North Carolina’s mandatory post-conviction procedural bar

statute” bars Subcontention 1(a).                   (Docket Entry 5 at 5 (citing,

inter   alia,      N.C.    Gen.    Stat.        §    15A-1419(a)(3),      (b)     (claim

procedurally barred where, “[u]pon a previous appeal the defendant

was in a position to adequately raise the ground or issue . . . but

did   not   do    so,”    absent   proof    of       “[g]ood   cause”    and    “actual

prejudice” or “a fundamental miscarriage of justice”), and Lawrence

v. Branker, 517 F.3d 700, 714 (4th Cir. 2008) (noting that Fourth

Circuit “ha[d] consistently held that [N.C. Gen. Stat.] § 15A-

1419(a)(3) is an independent and adequate state ground for purposes

of procedural default” (citing McCarver v. Lee, 221 F.3d 583, 589

(4th Cir. 2000), and Williams v. French, 146 F.3d 203, 209 (4th

Cir. 1998)))).)



                                           10
     In response, Petitioner argues neither that “good cause” and

“actual prejudice” exist under Section 15A-1419(b)(1), nor that

“failure to consider [his] claim will result in a fundamental

miscarriage of justice” under Section 15A-1419(b)(2).              (See Docket

Entry 7 at 3.)    Rather, Petitioner maintains that, “on pages [two

through five] of [his] appella[te] brief it clearly raises the

issue [of Subcontention 1(a)].” (Id. (referencing Docket Entry 5-4

at 7-10, and citing Fortini v. Murphy, 257 F.3d 39, 45 (1st Cir.

2001), for     proposition   that    “exhaustion     requirement       satisfied

because   appellate   brief’s   language      and    citations    should     have

alerted court of due process argument”).)             However, Petitioner’s

appellate counsel merely quoted portions of the trial court’s

remarks on March 3, 2016, in the “Statement of Facts” portion of

Petitioner’s     appellate    brief        (Docket    Entry      5-4    at   7-9

(capitalization, bold font, and underscoring omitted)), and made no

argument that those remarks violated Petitioner’s due process

rights (see id. at 26-42).          Correspondingly, the North Carolina

Court of Appeals did not address any argument that the trial

court’s remarks violated Petitioner’s due process rights in its

decision affirming     Petitioner’s        convictions   and   sentence,     see

Pegues, 2018 WL 2016281, at *1-4.

     Furthermore, even if Petitioner could demonstrate cause and

prejudice and/or a fundamental miscarriage of justice sufficient to

excuse his procedural default, Subcontention 1(a) still fails as




                                      11
meritless.3    As an initial matter, Petitioner has offered nothing

beyond his own bald assertion that, but for the trial court’s

allegedly improper remarks, he would have accepted the plea.                (See

Docket Entry 7 at 2 (“But had [the trial court] not made such

threatening and unfair remarks about me[,] I would have accepted

the plea bargain. Prior to [the trial court] making those remarks,

I was considering accepting the plea bargain.”); see also Docket

Entry 1 at 28 (assertion in Petition for a Writ of Certiorari that,

“[h]ad [Petitioner] not been threatened and intimidated by the

[p]rosecutor, he may have taken the plea bargain resulting in a far

lesser sentence”).)       Moreover, the record strongly indicates the

opposite, i.e., that the trial court held the hearing on March 3,

2016, for the sole purpose of placing on the record Petitioner’s

previous rejection of the state’s plea offer. (See Docket Entry 5-

7 at 4 (reflecting prosecutor’s report to trial court at outset of

hearing that Petitioner “ha[d] chosen not to accept th[e] plea”).)

      In other words, prior to the hearing and the trial court’s

allegedly improper remarks, Petitioner had already rejected the


      3
         Petitioner raised the substance of Subcontention 1(a) in his MAR
(see Docket Entry 5-6 at 2, 10) and, although the MAR court did not expressly
discuss that claim in its Order denying relief (see Docket Entry 1 at 36-39), a
rebuttable presumption exists that the MAR court did deny Petitioner’s parallel
claim to Subcontention 1(a) on its merits, see Johnson v. Williams, 568 U.S. 289,
298 (2013) (observing that “it is not the uniform practice of busy state courts
to discuss separately every single claim to which a defendant makes even a
passing reference”); see also Harrington v. Richter, 562 U.S. 86, 99 (2011)
(holding that deferential standard of review under 28 U.S.C. § 2254(d) and (e)
applies to even summary and unexplained state court decisions); Harris v. Reed,
489 U.S. 255, 265 (1989) (finding presumption of merits determination where state
court decision’s grounds for denial unclear).        Petitioner has not offered
evidence to overcome that presumption. (See Docket Entries 1, 7.) Thus, for the
reasons explained below, the MAR court’s determination did not contravene or
unreasonably apply clearly established United States Supreme Court law and
Subcontention 1(a) also fails under Section 2254(d).

                                       12
state’s plea offer.        Under these circumstances, Subcontention 1(a)

fails as conclusory and unsupported.               See Nickerson v. Lee, 971

F.2d 1125, 1136 (4th Cir. 1992) (holding that, “[i]n order to

obtain an evidentiary hearing . . . a habeas petitioner must come

forward with some evidence that the claim might have merit,” and

that “[u]nsupported, conclusory allegations do not entitle a habeas

petition to an evidentiary hearing”), abrogated on other grounds,

Gray v. Netherland, 518 U.S. 152, 165-66 (1996).4

       In short, Subcontention 1(a) fails as procedurally barred and

on the merits.

2.     Denial of Petitioner’s Request for Substitute Counsel
       (“Subcontention 1(b)”)

       Petitioner maintains that his “[c]onviction was obtained in

violation of Due Process of Law” (Docket Entry 1, ¶ 12 (Ground

One)), because the trial court on two occasions denied Petitioner’s

request for “substitute counsel” (id., ¶ 12(Ground One)(a)); see

also Docket Entry 7 at 3-5).         According to Petitioner, “the record

clearly shows that (1) [he] requested substitute counsel several

times in a timely manner that would not have impacted the [trial]

court’s proceedings, (2) the [trial] court did not adequately

inquire into [his] complaints about counsel, and (3) the extent of

the conflict between [him] and [his] counsel was . . . so severe

that       even   the   opposing   counsel   was    aware   of   the   strained

       4
        The cases cited by Petitioner do not aid his cause, as those cases all
involve improper remarks made by prosecutors about defendants in front of a jury
that the courts found prejudiced the defendants in the eyes of the jury. See
Auch, 187 F.3d at 131; Certified Envtl. Servs., 753 F.3d at 94-95; Hall, 419 F.2d
at 587-88. By contrast, in this case, Petitioner challenges the trial court’s
remarks made during a pre-trial hearing without a jury and without any
corresponding risk of prejudice.

                                       13
relationship.”   (Docket Entry 7 at 3-4; see also id. at 4-5 (“There

was   substantial   evidence   of   irreconcilable   conflicts   between

[Petitioner] and [trial] counsel.”).)

      As an initial matter, Petitioner’s failure to file a timely

notice of appeal or a petition for discretionary review (“PDR”) in

the North Carolina Supreme Court seeking review of the North

Carolina Court of Appeals’ decision affirming his convictions and

sentence results in a procedural bar of Subcontention 1(b).         See

O’Sullivan, 526 U.S. at 847 (“requiring state prisoners to file

[PDRs with the state’s highest court] when that review is part of

the ordinary appellate review procedure in the [s]tate” in order to

exhaust post-conviction claims).         Petitioner admits that he “did

not file a timely notice of appeal or [PDR] [in] the North Carolina

Supreme Court seeking review of the [North Carolina Court of

Appeals’ decision].”    (Docket Entry 7 at 4.)     However, he contends

that, “at the time[, he] did not have legal materials and [his]

appellate counsel did not explain to [him] the significance of

filing a PDR.” (Id.) Petitioner additionally “request[s] that the

Court allow [him] to present the [substance of Subcontention 1(b)]

to the North Carolina Supreme Court in order to exhaust claims.”

(Id.)

      To the extent Petitioner’s statement that his “appellate

counsel did not explain to [him] the significance of filing a PDR”

(id.) constitutes an attempt to raise a claim of ineffective

assistance of appellate counsel, such a claim could not establish

cause to excuse his procedural default, because Petitioner did not


                                    14
possess a constitutional right to counsel beyond his first direct

appeal to the North Carolina Court of Appeals, see Coleman v.

Thompson, 501 U.S. 722, 755-56 (1991); Wainright v. Torna, 455 U.S.

586, 587-88 (1982); Ross v. Moffitt, 417 U.S. 600, 616 (1974).

Furthermore, any such claim of ineffective assistance of appellate

counsel would itself face a procedural bar, as Petitioner failed to

raise such a claim in his MAR.        (See Docket Entry 5-6.)5      Moreover,

the Court should decline Petitioner’s request that the Court permit

him to now raise Subcontention 1(b) with the North Carolina Supreme

Court as futile, as any such claim would face a mandatory state

procedural bar, see N.C. Gen. Stat. § 15A-1419(a)(3).

      Even      if   Petitioner   could    demonstrate   either     cause   and

prejudice or a fundamental miscarriage of justice sufficient to

excuse    his    default,   Subcontention     1(b)   would   fail   under   the

deferential standard of review in 28 U.S.C. § 2254(d) and (e).

Petitioner raised the substance of Subcontention 1(b) on direct

appeal (see Docket Entry 5-4 at 26-31), and the North Carolina

Court of Appeals rejected that assignment of error as follows:




      5
        In Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S.
413 (2013), the United States Supreme Court recognized a narrow, equitable
exception to the rule in Coleman: where state law precludes a prisoner from
raising (or the state’s procedural framework likely prevents a meaningful
opportunity to raise) ineffective assistance of trial counsel claims on direct
appeal, “a procedural default will not bar a federal habeas court from hearing
a substantial claim of ineffective assistance at trial if” that default arises
from the ineffective assistance of counsel (or lack of counsel) in an initial-
review collateral proceeding, Martinez, 566 U.S. at 17; see also Trevino, 569
U.S. at 423-29. The Supreme Court has now made clear that the Martinez-Trevino
exception does not extend to excuse procedurally defaulted claims of ineffective
assistance of appellate counsel, Davila v. David,      U.S.    ,      -    , 137
S. Ct. 2058, 2065-70 (2017).

                                      15
[Petitioner] directs th[e] [c]ourt to times he “raised
the issue of wanting new counsel” with the trial court
due to “irreconcilable conflicts and a complete breakdown
in   communication[.]”      (Original    in  all   caps.)
[Petitioner]’s problems with his counsel occurred before
and during his trial, but the substance of [Petitioner]’s
complaints was essentially the same during each of his
many exchanges with the trial court. [Petitioner]’s
complaints were all similar to two which we will
describe. First, at a [March 3,] 2016[,] hearing for
[Petitioner] to reject his plea, [he] said he did not
believe his attorney was representing him to the best of
his ability and his attorney would not provide him with
information about the case.         After speaking with
[Petitioner], the trial court then explained,

     You were on probation.    They did a normal
     search that they do when people are on
     probation. They came over to your house and
     they found guns at your house.    That’s the
     evidence against you.    He can’t tell you
     anymore that’s going on.    That’s what the
     evidence is in the case.

     What do you think -- what is he supposed to be
     doing?

     What is he not doing that you think -- you
     think he’s going to be able to go and talk to
     those probation officers and tell them to
     change their statement?

     They’re not going to do that.

     What do you think is going to happen?

[Petitioner] raised no further issues at the hearing on
that day.

Second, on the day of [Petitioner]’s trial, before the
trial began[, Petitioner] again expressed dissatisfaction
with his attorney noting he was not representing him “to
the best of his ability” because he was not familiar
enough with the case. The trial court then took a recess
for [Petitioner] and his counsel to “see if [they could]
work out any differences[.]”        After the recess[,]
[Petitioner] again expressed discontent, but then stated,
“I’m willing to proceed, Your Honor.” The trial court
then asked [Petitioner] directly, “Okay.         So, you
resolved your conflict with your attorney and you’re
ready to proceed?” to which [Petitioner] responded, “Yes,


                           16
      sir.” [Petitioner] then expressed that he would like a
      new attorney, to which the trial court responded,

            Then the court finds, to the extent there is a
            motion to fire his attorney at this point, I
            find it to be meritless. He -- any question
            he’s had the court has answered easily within
            just a few seconds. He understands he now can
            work with his attorney simply because -- the
            court knows [Petitioner]’s entitled to be
            represented by an attorney, but it’s not an
            attorney of his choice.       There has been
            nothing that has been brought forward that
            would rise to the level of some type of
            conflict that would require [Petitioner’s
            trial counsel] to be removed.

            In fact, the court finds [Petitioner] just
            told the court that he can work with his
            attorney and [Petitioner’s trial counsel] said
            the same thing of [Petitioner].

            So, to the extent [Petitioner] is now saying
            he’s not withdrawing his motion, I find it to
            be meritless. It is denied at this point. It
            is only delaying the trial.

      We conclude that the trial court properly satisfied
      “itself . . . that present counsel is able to render
      competent assistance and that the nature or degree of the
      conflict is not such as to render that assistance
      ineffective.” [State v. Thacker, 301 N.C. 348, 353
      (1980).]   We discern no abuse of discretion.        This
      argument is overruled.

Pegues, 2018 WL 2016281, at *1-2 (emphasis added).6

      6
        Petitioner also raised the substance of Subcontention 1(b) in his MAR
(see Docket Entry 5-6 at 2, 10), and the MAR court discussed that claim as
follows:

      Despite an expression of dissatisfaction with his attorney at trial,
      after a recess [Petitioner] admitted that he had “resolved [his]
      conflict with [his] attorney.”    The trial court then found that
      “counsel is able to render competent assistance and that the nature
      and degree of the conflict is not such as to render that assistance
      ineffective” and the [North Carolina] Court of Appeals upheld this
      determination.

(Docket Entry 1 at 38 (emphasis added)).       Although the MAR court did not
expressly state its grounds for denying that claim (id.), a rebuttable
presumption exists that the MAR court denied the claim on its merits, see Johnson
                                                                   (continued...)

                                       17
      In so holding, the North Carolina Court of Appeals did not

contradict or unreasonably apply clearly established federal law as

determined by the Supreme Court of the United States, because

“[t]he United States Supreme Court has not addressed the issue of

when a denial of a motion to substitute counsel constitutes a

violation of the right to counsel of choice[ and thus t]here is no

binding Supreme Court constitutional precedent that the state

courts must follow.”       Wilson v. Weisner, No. 1:05CV161, 2005 WL

2253825, at *9 (M.D.N.C. Sept. 16, 2005) (unpublished) (Sharp,

M.J.); see also Peterson v. Smith, 510 F. App’x 356, 366-67 (6th

Cir. 2013) (holding that failure of trial court to make sufficient

inquiry into the defendant’s request for substitute counsel “could

not be the basis for relief under [28 U.S.C. § 2254(d)] because

such inquiry is not required by clearly established [United States]

Supreme Court precedent”); Plumlee v. Masto, 512 F.3d 1204, 1211

(9th Cir. 2008) (en banc) (recognizing that “no Supreme Court case

. . . stands for the proposition that the Sixth Amendment is

violated when a defendant is represented by a lawyer free of actual

conflicts of interest, but with whom the defendant refuses to

cooperate because of dislike or distrust” (citing Morris v. Slappy,

461 U.S. 1, 13-14 (1983) (“reject[ing] the claim that the Sixth

Amendment guarantees a ‘meaningful relationship’ between an accused

and his counsel”))); Smith v. Bonner, 104 F. Supp. 3d 1252, 1271

      6
        (...continued)
v. Williams, 568 U.S. 289, 298 (2013); Harrington v. Richter, 562 U.S. 86, 99
(2011); Harris v. Reed, 489 U.S. 255, 265 (1989). Petitioner has not offered
evidence to overcome that presumption. (See Docket Entries 1, 7.) Nor (for the
same reasons discussed above) has Petitioner shown that the MAR court’s denial
contravened or unreasonably applied United States Supreme Court precedent.

                                     18
(D. Colo. 2015) (noting that, “[t]o date, the [United States]

Supreme Court has not articulated a standard for deciding a Sixth

Amendment claim based on a habeas petitioner’s allegation the trial

court   denied     his     request     for    substitute   counsel”    (citing

Peterson)).7

      Furthermore,       “Petitioner    has   done   nothing   to   show   that,

factually, the [trial] court[’s] findings [that ‘nothing [] ha[d]

been brought forward that would rise to the level of some type of

conflict that would require [Petitioner’s trial counsel] to be

removed[, that] . . . [Petitioner had] just told the court that he

c[ould] work with his attorney and [Petitioner’s trial counsel]

said the same thing of [Petitioner, and that he] . . . [wa]s only

delaying the trial’ (Docket Entry 5-7 at 34)] were incorrect.

These findings are presumed correct on [federal] habeas review.”

Wilson, 2005 WL 2253825, at *9 (citing 28 U.S.C. § 2254(e)(1)).


      7
        The United States Supreme Court has held that the Sixth Amendment
provides a criminal defendant with the right to “the counsel he believes to be
best,” United States v. Gonzales-Lopez, 548 U.S. 140, 146 (2006).       However,
Gonzales-Lopez does not constitute clearly established United States Supreme
Court precedent for purposes of this case for two reasons. First, Gonzales-Lopez
addresses “the right of a defendant who does not require appointed counsel to
choose who will represent him.” Id. at 144 (emphasis added) (citing Wheat v.
U.S., 486 U.S. 153, 159 (1988)). Here, due to petitioner’s indigency, the trial
court appointed counsel for Petitioner (see Docket Entry 5-3 at 7-9) and, even
in seeking substitution of counsel, Petitioner merely asked for a new,
unspecified appointed counsel (see Docket Entry 5-7 at 25, 33).          Second,
Gonzales-Lopez’s particularized facts involved the government’s concession that
a federal district court improperly disqualified (and refused to grant
substitution in favor of) the defendant’s previously retained counsel. Id. at
142-43, 148. In light of the government’s concession, the court did not evaluate
the correctness of the district court’s denial of the defendant’s motion to
substitute counsel and, thus, did not provide a test or standard against which
to assess the trial court’s denial of Petitioner’s motion to substitute counsel
here. Id. at 148. The Supreme Court ultimately held that, “[w]here the right
to be assisted by counsel of one’s choice is wrongly denied, . . . it is
unnecessary to conduct an ineffectiveness or prejudice inquiry,” id. (emphasis
added), because such denial “unquestionably qualifies as structural error,” id.
at 150.

                                        19
     In sum, Subcontention 1(b) remains procedurally defaulted and

also falls short under Sections 2254(d) and (e)(1).

3.   Insufficient Inquiry into Petitioner’s Capacity to Stand Trial
     (“Subcontention 1(c)”)

     Petitioner next argues that his “[c]onviction was obtained in

violation of Due Process of Law” (Docket Entry 1, ¶ 12 (Ground

One)), because the trial court “did not make sufficient inquiry

into [Petitioner’s] suicide attempt” (id., ¶ 12(Ground One)(a));

see also Docket Entry 7 at 5-6).         More specifically, Petitioner

points out “that there is video footage of [his] suicide attempt,

[] that [the trial court] was initially against any inquiry into

[Petitioner’s] competence[, and that a f]orensic screener . . .

wrote to [the trial court] that it m[ight] be appropriate to refer

[Petitioner] to further forensic evaluation and [the trial court]

declined.”   (Docket Entry 7 at 6.)       According to Petitioner, the

trial court’s “order finding [Petitioner] capable of proceeding was

based primarily on the [trial] court’s observations of [Petitioner]

during trial[, and t]he court made no inquiry into [Petitioner’s]

history of mental illness and did not base it’s [sic] findings

regarding competency on psychiatric evidence.”       (Id.)

     As   with   Subcontention   1(b),   Subcontention   1(c)   faces   a

procedural bar due to Petitioner’s failure to file a timely notice

of appeal or a PDR in the North Carolina Supreme Court seeking

review of the North Carolina Court of Appeals’ decision affirming

his convictions and sentence.      See O’Sullivan, 526 U.S. at 847

(“requiring state prisoners to file [PDRs with the state’s highest

court] when that review is part of the ordinary appellate review

                                  20
procedure in the [s]tate” in order to exhaust post-conviction

claims).       Although   Petitioner       did    not   specifically    address

Respondent’s     procedural     default      arguments     with   respect    to

Subcontention 1(c) (see Docket Entry 7 at 5-6), to the extent

Petitioner’s statement in the context of Subcontention 1(b) that

his “appellate counsel did not explain to [him] the significance of

filing a PDR” (id. at 4) constitutes an attempt to raise a claim of

ineffective assistance of appellate counsel for failure to raise

Subcontention 1(c) on direct appeal, such a claim would not excuse

his procedural default, because Petitioner had no constitutional

right to counsel beyond his direct appeal to the North Carolina

Court of Appeals.     See Coleman, 501 U.S. at 755-56; Wainright, 455

U.S. at 587-88; Ross, 417 U.S. at 616.8

      Even   assuming,    arguendo,   that       Petitioner   could   establish

either cause and prejudice or a fundamental miscarriage of justice

sufficient to excuse his default, Subcontention 1(c) still falters

under the deferential standards of review in 28 U.S.C. § 2254(d)

and (e)(1).    Petitioner raised the substance of Subcontention 1(c)

on direct appeal (see Docket Entry 5-4 at 36-42), and the North

Carolina Court of Appeals rejected that assignment of error as

follows:


      8
        Due to Petitioner’s failure to raise a claim of appellate ineffective
assistance in his MAR (see Docket Entry 5-6), any such claim would itself face
a procedural bar, and he cannot avail himself of the Martinez-Trevino exception
to excuse the procedural default of such a claim, Davila v. David,    U.S.    ,
    -     , 137 S. Ct. 2058, 2065-70 (2017). Moreover, the Court should again
decline Petitioner’s request (if any) that the Court permit him to now raise
Subcontention 1(c) with the North Carolina Supreme Court as futile, as any such
claim would face a mandatory state procedural bar, see N.C. Gen. Stat. § 15A-
1419(a)(3).

                                      21
[Petitioner] does not directly challenge the [trial
court’s] findings of fact, but seems to contend the trial
court should have simply done more, such as ordering
further evaluation of [Petitioner]’s capacity and mental
health history and questioning [Petitioner] directly
about his mental status. [Petitioner] notes his in-court
outbursts, arguments with his attorney, and suicide
attempts as evidence of his mental instability. But the
trial    court   interpreted    [Petitioner]’s    actions
differently than [Petitioner] would have liked and
explained in the findings why it concluded that
[Petitioner] was competent.

The trial court held a hearing regarding [Petitioner]’s
competency and filed a written order which includes 46
findings of fact supporting its determination that
[Petitioner] was competent to stand trial.         Again,
[Petitioner] has not identified any particular finding
which he contends is unsupported by the evidence. The
trial court found it had “extensive” communication with
[Petitioner] due to his issues with his attorney, and
[Petitioner] was able to appropriately address the
situation. The trial court also found [Petitioner] was
“able to understand the nature and object of the
proceedings against him, to conduct his defense and
assist in his defense in a rational manner[,]” but upon
being convicted of the charge for possession of a firearm
by a felon [Petitioner] became difficult when the jury
was not present: “[Petitioner] wanted to be found not
guilty in the first phase of the trial, and when he did
not get what he wanted, he started acting out by being
disrespectful, disruptive, and combative with the Court.”

On [Petitioner]’s suicide “attempts,” the trial court
found [Petitioner] jumped “from the second floor to the
first floor” in the jail with a sheet around his neck but
that it was “wrapped loosely” and afterward [Petitioner]
“calmly [walked] back up the stairs” with “no injury or
bruising” on his neck.        On an attempt regarding
“drink[ing] cleaning fluid,” the trial court found
[Petitioner] “acted like he was” but “did not, and did
not in truth intend to consume any cleaning fluid.” The
trial court considered the evidence and determined
[Petitioner] had not attempted suicide but “did attempt
to delay this trial[.]” The trial court made findings
regarding [Petitioner]’s cooperation with detention
officers, but that [Petitioner] “calmly, clearly and
intentionally declared that ‘plan B is about to get
started fellas.’” The trial court found [Petitioner] was
“attempt[ing] to delay” the trial. The trial court then
found:


                           22
            43. [Petitioner] is able to understand the
            nature and object of the proceedings against
            him.

            44. [Petitioner] adequately understands the
            nature and object of the proceedings against
            him.

            45. [Petitioner] comprehends his own situation
            in reference to the proceedings.

            46. [Petitioner] is able to adequately assist
            in his defense in a rational and reasonable
            manner, if he chooses to do so.

      The trial court did not err in determining [Petitioner]
      was competent to stand trial.        This argument is
      overruled.

Pegues, 2018 WL 2016281, at *3-4 (emphasis added).9

      The Fourteenth Amendment’s Due Process Clause precludes states

from trying and convicting mentally incompetent defendants.                  See

Pate v. Robinson, 383 U.S. 375, 384–86 (1966).                To determine a

defendant’s competency to stand trial, the trial court must decide

“whether [the defendant] has sufficient present ability to consult



      9
        Petitioner also raised the substance of Subcontention 1(c) in his MAR
(see Docket Entry 5-6 at 2, 10) and, although the MAR court did not expressly
discuss its grounds for denying that claim (see Docket Entry 1 at 36-39), the MAR
court did deny Petitioner’s ineffective assistance of trial counsel claim
premised on his counsel’s failure to object to proceeding after Petitioner’s
purported attempted suicide, noting as follows:

      As for [Petitioner]’s claim that [trial] counsel was deficient
      because he failed to object to proceedings after [Petitioner’s]
      suicide attempt, the trial court found, and the [North Carolina]
      Court of Appeals affirmed, that “[Petitioner] had not attempted
      suicide but did attempt to delay th[e] trial” by feigning multiple
      suicide attempts.

(Id. at 38 (emphasis added).) Moreover, a rebuttable presumption exists that,
despite the MAR court’s lack of an express discussion of Petitioner’s parallel
claim to Subcontention 1(c), the MAR court denied that claim on its merits. See
Johnson v. Williams, 568 U.S. 289, 298 (2013); Harrington v. Richter, 562 U.S.
86, 99 (2011); Harris v. Reed, 489 U.S. 255, 265 (1989). Petitioner has not
offered evidence to overcome that presumption. (See Docket Entries 1, 7.)


                                       23
with    his   lawyer         with      a     reasonable       degree     of   rational

understanding[,] and whether he has a rational as well as factual

understanding of the proceedings against him.”                      Dusky v. United

States, 362 U.S. 402, 402 (1960). The issue of competence to stand

trial constitutes a question of fact. See Thompson v. Keohane, 516

U.S. 99, 111 (1995); Maggio v. Fulford, 462 U.S. 111, 117 (1983).

       “Section    2254      contains        two     provisions   relevant    to   the

evaluation,       on       federal         habeas,     of     state-court     factual

determinations.            First,    [Section]       2254(d)(2)    provides    that   a

district court may not grant habeas relief unless the adjudication

of a claim by the state court ‘resulted in a decision that was

based on an unreasonable determination of the facts in light of the

evidence presented in the [s]tate court proceeding.’                          Second,

[Section] 2254(e)(1) provides that factual findings by the state

court are presumed to be correct and that the petitioner bears the

burden of ‘rebutting the presumption of correctness by clear and

convincing evidence.’”              Bramblett v. True, 59 F. App’x 1, 7 (4th

Cir. 2003); see also Demosthenes v. Baal, 495 U.S. 731, 735 (1990)

(“A state court’s determinations on the merits of a factual issue

are entitled to a presumption of correctness on federal habeas

review[   and]    .    .    .   a    state    court’s       conclusion    regarding   a

defendant’s competency is entitled to such a presumption.”).

       Petitioner does not specifically contest any of the trial

court’s findings of fact regarding his competence, let alone

overcome the presumption of their correctness with clear and

convincing evidence.            (See Docket Entries 1, 7.)             Thus, the trial


                                             24
court’s determination that Petitioner remained competent to stand

trial binds this Court on federal habeas review under Section

2254(e)(1), precluding relief on Subcontention 1(c).

     Even   if    Petitioner   could       overcome    Section   2254(e)(1)’s

presumption, any attempt by Petitioner to show that the trial court

unreasonably determined the facts in light of evidence presented

during   the     trial   court’s   competency       hearing    under    Section

2254(d)(2) also fails.      Although Petitioner asserts “that there is

video footage of [his] suicide attempt” (Docket Entry 7 at 5), the

trial court viewed that video footage and nevertheless found that,

although Petitioner “did jump from the second floor [of the jail]

to the first floor, . . . a sheet was wrapped loosely on or around

[Petitioner’s] neck[ and a]fter jumping, [Petitioner] walked calmly

back up the stairs . . . and never touched or rubbed his neck in

the slightest degree.”      (Docket Entry 5-3 at 51.)         The trial court

further found that Petitioner had “no injury or bruising to [his]

neck, and . . . there was no change in speed as he fell from the

second floor to the first floor.”              (Id.)     Petitioner has not

challenged those specific findings.           (See Docket Entries 1, 7.)

     Petitioner     also   contends    that   the     trial   court    initially

opposed “any inquiry into [Petitioner’s] competence.”                    (Docket

Entry 7 at 5.)    Despite any initial reluctance on the trial court’s

part (see Docket Entry 5-7 at 332-40), the trial court ordered a

forensic evaluation of Petitioner and held a competency hearing,

taking the testimony of three witnesses, on the very day the state

requested such proceedings (see Docket Entry 5-3 at 47-48; see also


                                      25
Docket Entry 5-7 at 332, 342-67).           Thus, Petitioner has not shown

that the trial court’s initial hesitation to conduct the competency

hearing prejudiced him in any way.10

       Additionally,    Petitioner     points   out   that    the    “[f]orensic

screener . . . wrote to [the trial court] that it m[ight] be

appropriate to refer [Petitioner] to further forensic evaluation

and [the trial court] declined,” and notes that the trial court

“did    not   base   its   findings     regarding     competency       on   [the]

psychiatric evidence.”         (Docket Entry 7 at 5.)               However, the

forensic examiner noted that Petitioner refused to “answer any

questions, including questions about his full name and date of

birth” and thus that she “d[id] not know whether [Petitioner] [wa]s

[then] capable to proceed to trial.”                (Docket Entry 5-3 at 54

(emphasis added).)       The examiner further stated that “[i]t [wa]s

possible that a physical illness or a psychiatric disorder [then]

impede[d]     [Petitioner’s]     capacity”    and    that   “[i]t    m[ight]   be

appropriate to refer him for further forensic evaluation.”                   (Id.

(emphasis added).)      Thus, due to Petitioner’s lack of cooperation

with the evaluation, the examiner could not offer an opinion as to

Petitioner’s competency, and even equivocated with respect to her

suggestion to refer him for further evaluation.              (See id.)      In any

event, the trial court labored under no obligation to fully credit

or adopt the forensic examiner’s report, even if the examiner had



      10
         At the conclusion of the competency hearing, the state argued that
Petitioner’s “actions ha[d] demonstrated” that “he [wa]s malingering and it [wa]s
purposeful” and indicated that the state stood ready to proceed with the trial.
(Docket Entry 5-7 at 359.)

                                       26
offered a concrete opinion.                 See Maggio, 462 U.S. at 117–18

(rejecting lower court’s “conclu[sion] that the trial judge was

obligated to credit both the factual statements and ultimate

conclusions of [the examining psychiatrist] solely because he was

unimpeached” as “simply not the law”).

     Petitioner next faults the trial court for basing its “order

finding [Petitioner] capable of proceeding . . . primarily on the

[trial]    court’s      observations        of     [Petitioner]     during     trial.”

(Docket Entry 7 at 5.)             However, the United States Supreme Court

has expressly acknowledged that a determination of competency

“depends    heavily       on      the   trial    court’s    appraisal     of   witness

credibility and demeanor.”               Thompson, 516 U.S. at 111 (emphasis

added); see also Maggio, 462 U.S. at 118 (“‘Face to face with

living witnesses the original trier of the facts holds a position

of advantage from which [federal habeas] judges are excluded.’”

(quoting United States v. Oregon Med. Soc., 343 U.S. 326, 339

(1952))).     Notably, Petitioner has not contested the accuracy of

the trial court’s findings with regard to Petitioner’s demeanor

during    trial    and,      in    particular,     the     change   in   Petitioner’s

demeanor after the jury found him guilty of possession of a firearm

by a felon.       (See Docket Entries 1, 7.)

     Lastly, Petitioner challenges the trial court’s failure to

“ma[ke any] inquiry into [Petitioner’s] history of mental illness.”

(Docket Entry       7   at     5.)      However,    Petitioner      neither    offered

evidence that he actually has a “history of mental illness,” nor

explained how such a history of past mental illness would have


                                            27
established his incompetency on the morning of August 10, 2016.

(See Docket Entries 1, 7.)

      In light of the foregoing analysis, the Court should deny

Subcontention 1(c) as procedurally barred or, in the alternative,

under Sections 2254(d)(2) and (e)(1).

B.    Ground Two

      Via Ground Two, Petitioner contends that he possesses “[n]ew

evidence”   (Docket       Entry   1,   ¶   12   (Ground     Two))   consisting   of

“[a]ffidavits from two witnesses stating that [Petitioner] did not

live at [the] residence [where officers found the guns], the guns

were not [Petitioner’s], and that [the] guns may have belonged to

someone next door,” as well as a “[n]ewspaper article reporting on

the   houses   in   the    neighborhood”        (id.,   ¶   12(Ground   Two)(a)).

According to Petitioner:

      [T]he affidavits contradict the underlying incorrect
      assumption that the residence was my home and that the
      guns belonged to me, which the conviction was based on.
      Affidavits also contradict the allegation that the
      neighboring home, where one of the guns was found, was
      vacant. . . . The newspaper article documents the high
      volume of traffic in the area and previous problems with
      neighboring houses, which could have been used as
      mitigating evidence.      Had all this evidence been
      introduced at trial, there is a significant probability
      that there would have been a different outcome, and that
      no reasonable juror would have found me guilty.

(Docket Entry 7 at 6.)11

      11
         Petitioner argued the substance of Ground Two in his MAR (see Docket
Entry 5-6 at 3, 13-18), and the MAR court denied that claim as follows:

      [Petitioner] has failed to show that the “new evidence” contained in
      the affidavits in his MAR filing “has a direct and material bearing
      upon [Petitioner]’s . . . guilt or innocence.”      N.C.G.S. § 15A-
      1415(c).   If true, the information in the affidavits does not
      provide any evidence that would go to show [Petitioner]’s guilt or
                                                                  (continued...)

                                           28
       The United States Supreme Court has recognized that a showing

of actual innocence may permit a federal court to evaluate the

merits of a constitutional claim even though a procedural default

otherwise would preclude review.            See Schlup v. Delo, 513 U.S.

298, 315, 319-22 (1995).          However, the Supreme Court also ruled

that showings of actual innocence “are rare,” and that a petitioner

must demonstrate that no reasonable juror could vote to find the

petitioner guilty beyond a reasonable doubt. McQuiggin v. Perkins,

569 U.S. 383, 392 (2013); see also United States v. Jones, 758 F.3d

579, 583 (4th Cir. 2014) (noting that “‘substantial claim[s] of

actual innocence are extremely rare’” (quoting Schlup, 513 U.S. at

321)).        Moreover, “‘[a]ctual innocence’ means factual innocence,

not mere legal insufficiency.”         Bousley v. United States, 523 U.S.

614, 623 (1998).         “To be credible, such a claim requires [a]

petitioner to support his allegations of constitutional error with

new reliable evidence — whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence — that was not presented at trial.”             Schlup, 513 U.S. at

324.        The reviewing court must consider “all of the evidence, old

and new, incriminating and exculpatory, without regard to whether

it would necessarily be admitted under the rules of admissibility



       11
        (...continued)
       innocence, as it only provides information as to [Petitioner]’s
       living arrangements and the happenings in the neighborhood where the
       possession took place.

(Docket Entry 1 at 39.) As the discussion that follows above shows, the MAR
court did not contradict or unreasonably apply clearly established United States
Supreme Court precedent in denying Petitioner’s claim of new evidence.

                                       29
that would govern at trial.”          House v. Bell, 547 U.S. 518, 538

(2006) (internal quotation marks omitted).

     As an initial matter, none of the evidence Petitioner proffers

qualifies as “new” under the foregoing authorities.               The newspaper

article   in    question,    entitled      “Liquor   House      Parties   Flaunt

Residents’     Complaints”    (see    Docket    Entry     5-6   at   15-18)   and

published in Triad City Beat on July 15, 2015, see https://triad-

city-beat.com/liquor-house-parties-flaunt-residents-complaints

(last visited Dec. 11, 2019), does not constitute “new” evidence,

as Triad City Beat published the article over a year before

Petitioner’s convictions and sentencing in August 2016.

     In the Affidavit of Katherine Anne Chiedu, Ms. Chiedu averred

on August 1, 2018, that “[t]he home of 1302 E[ast] Commerce

Ave[nue] belonged to me and [Petitioner] do [sic] not live there”

and that “[t]he firearms that were found on the property during

[Petitioner’s]    arrest     didn’t   belong    to   me   nor    [Petitioner].”

(Docket Entry 5-6 at 13 (emphasis added).)                Ms. Chiedu further

stated that “[t]he home to the left [of 1302 East Commerce Avenue]

if facing the front of the home was occupied at the time of my

occupancy” and that “there were always multiple people in and out

at random times of the day.”            (Id.)     In the other Affidavit,

Breanna Carter averred on October 3, 2018, that, “[o]n the night of

May 28th 2015 I saw a lot of traffic at 1304 E[ast] Commerce

Ave[nue]” and “on the night before[,] the 27th[,] as well.”                   (Id.

at 14 (emphasis added).)       Both Ms. Chiedu and Ms. Carter possessed

knowledge, according to their own statements, of the occupancy


                                      30
and/or other characteristics of 1302 and 1304 East Commerce Avenue,

and Ms. Chiedu had purported knowledge regarding ownership of the

guns in question, as of May 28, 2015, the day of Petitioner’s

arrest.     (Id. at 13, 14.)     Petitioner does not explain the delay in

presenting     this   evidence.         See   McQuiggin,     569    U.S.   at   399

(“Unexplained     delay   in    presenting     new      evidence   bears   on   the

determination     whether      the    petitioner     has   made    the   requisite

showing” that “it is more likely than not that no reasonable juror

would have convicted him in the light of the new evidence.”).

Accordingly, none of Petitioner’s proffered evidence qualifies as

“new” evidence that would support Petitioner’s claim of actual

innocence.     Schlup, 513 U.S. at 324.

      The    Affidavits     similarly      fail    to    qualify   as    “reliable

evidence” and/or “trustworthy eyewitness accounts,” Schlup, 513

U.S. at 324.      For example, Ms. Chiedu has neither offered any

proof, beyond her own bald assertion, that 1302 East Commerce

Avenue “belonged to [her],”12 nor explained the basis of her

knowledge that “[t]he firearms that were found on the property

during [Petitioner’s] arrest didn’t belong to . . . [Petitioner].”

(Docket Entry 5-6 at 13.)            Similarly, Ms. Carter did not indicate

what relationship, if any, she had with Petitioner, how she could

have observed “traffic” at 1304 East Commerce Avenue, or how she

could remember, on October 3, 2018, the comings and goings at 1304


      12
         Guilford County’s Geographic Information Services (“GIS”) lists the
prior owners of 1302 East Commerce Avenue dating back to August 2, 1947, none of
whom include “Katherine Anne Chiedu” or any name remotely similar.           See
https://guilfordcountync.gov/guilfordjs (select “Search” and enter “1302 E
Commerce Ave”) (last visited Dec. 12, 2019).

                                         31
East Commerce Avenue over three years earlier on a specific pair of

days.    See McDowell v. Lemke, 737 F.3d 476, 483–84 (7th Cir. 2013)

(deeming “inherently suspect” the petitioner’s “eleventh hour”

self-serving     affidavits    containing     no   indicia      of   reliability

(internal quotation marks omitted)); Kuenzel v. Allen, 800 F. Supp.

2d 1162, 1181 (N.D. Ala. 2009) (“To permit such self-serving

testimony to suffice would set the bar ‘so low that virtually every

[actual innocence] claimant would pass through it.’” (quoting

Hubbard v. Pinchak, 378 F.3d 333, 340 (3d Cir. 2004))).13

      Furthermore, even if Petitioner’s proffered evidence qualified

as new and reliable, the court must consider “all of the evidence,

old and new, incriminating and exculpatory, without regard to

whether it     would   necessarily     be   admitted    under    the   rules   of

admissibility that would govern at trial” in determining whether

the evidence establishes actual innocence.             House, 547 U.S. at 538

(internal quotation marks omitted).           Here, Petitioner’s proffered

evidence, considered along with the strong evidence of his guilt

the state presented at trial, fails to establish that no reasonable

      13
         Although both Affidavits bear the seal of a notary public and reflect
that the notary administered an oath or affirmation of some sort, neither of the
affidavits reflect that the affiants provided their statements under penalty of
perjury. (See Docket Entry 5-6 at 13, 14.) Those circumstances also undermine
the force of the Affidavits. See Network Computing Servs. Corp. v. Cisco Sys.,
Inc., 152 F. App’x 317, 321 (4th Cir. 2005) (“The notary’s certificate simply
means that the [affiant]’s signature is authentic. It is not a substitute for
language indicating that the witness understood he risked prosecution for perjury
if he gave false testimony.”); Hill v. Southeastern Freight Lines, Inc., 877 F.
Supp. 2d 375, 384 (M.D.N.C. 2012) (striking notarized statement as inadmissible
because it did not contain a certification that it “[wa]s true under penalty of
perjury”); Shaw v. United States, No. 1:04CV96, 2006 WL 1041790, at *5 (W.D.N.C.
Apr. 18, 2006) (unpublished) (finding, despite “the notary’s stamp [which]
state[d] that [the document] was sworn to, that document did not qualify as an
affidavit, because it “d[id] not include a statement that the [p]etitioner either
swore or declared under penalty of perjury as to the truth of the contents of the
document”).

                                       32
juror   would   have   voted   to   find   Petitioner     guilty    beyond   a

reasonable doubt.      See McQuiggin, 569 U.S. at 392.

     As   the   jury   instructions    given   by   the   trial    court   make

abundantly clear, ownership of 1302 East Commerce Avenue and human

traffic at 1302 and 1304 East Commerce Avenue during times other

than the time of the officers’ search in the early morning hours of

May 28, 2015, lack relevance to a determination of possession:

     [T]he [s]tate must prove . . . beyond a reasonable doubt
     . . . that [ Petitioner]       possessed or had in his
     custody, care, or control a firearm . . . . I instruct
     you that possession of a firearm may be either actual or
     constructive.    A person has actual possession of a
     firearm if the person has the firearm on the person, is
     aware of its presence, and has both the power and intent
     to control its disposition or use.         A person has
     constructive possession of a firearm if the person does
     not have the firearm on the person but is aware of its
     presence and has both the power and intent to control its
     disposition or use. A person’s awareness of the presence
     of the firearm and the person’s power and intent to
     control its disposition or use may be shown by direct
     evidence or may be inferred from the circumstances.

(Docket Entry 5-7 at 279-80 (emphasis added).)

     In support of the state’s theory that Petitioner possessed the

firearms in question, the jury heard evidence that 1) Petitioner

answered the door of 1302 East Commerce Avenue accompanied by two

dogs when the probation officers knocked (see id. at 186, 191), 2)

Petitioner indicated he would secure his dogs and, during the time

Petitioner remained in the home supposedly securing his dogs, the

probation officers heard a window open followed immediately by a

“clink,” or metal-on-metal sound, followed by the sound of a window

closing (id. at 186, 191, 212-15, 222), 3) when Petitioner returned

to the door, his dogs remained with him (id.), 4) a probation


                                      33
officer and a police officer moments later located two fully

loaded, operable firearms in the immediate proximity of the window

of   a    bedroom    where    officers    found    nearly     all   of   the   home’s

furnishings and other belongings (id. at 187, 195, 212-13, 215,

218, 230, 232-33, 235-37, 242-43), 5) an officer described the guns

as lying on top of leaves and other debris (id. at 233), 6) the

officers found no one else in the home (id. at 194, 247), 7) the

officers observed a chain-link fence in close proximity to both

firearms (id. at 187, 189-90, 215-16, 218), and 8) police officers

determined that the house next door where they found one of the

firearms appeared vacant and no one answered their knocks on the

doors and windows (id. at 195, 215).                When considered with such

strong evidence of Petitioner’s guilt, his proffered evidence falls

far short of the Schlup standard for actual innocence.

         Accordingly, Ground Two does not entitle Petitioner to relief.

C.       Ground Three and Six14

         In Ground Three, Petitioner argues that his “[c]onviction

[was]     obtained    by     use   of   [a]    coerced   or   illegally    obtained

confession” (Docket Entry 1, ¶ 12(Ground Three)) because, “[a]t

trial[, Petitioner’s trial counsel] opened the door to suppressed

alleged statements [by Petitioner] which led to the prosecutor

addressing [the] statements over objection” (id., ¶ 12(Ground

Three)(a); see also Docket Entry 7 at 7 (“Unless [Petitioner wa]s

      14
         Although phrased as different constitutional violations, Grounds Three
and Six both arise out of Petitioner’s allegation that the jury improperly heard
testimony regarding previously suppressed statements that Petitioner had made
during his detention by probation officers while they searched 1302 East Commerce
Avenue.    (See Docket Entry 1, ¶ 12(Ground Three), (Ground Six).)           This
Recommendation will thus discuss both Grounds together.

                                          34
warned of his Fifth Amendment rights, any pretrial statements

elicited from [him we]re inadmissible at trial.”).                    Ground Six

contends    that     Petitioner’s    “[c]onviction      [was]   obtained      by   a

violation of the privilege against self-incrimination,” because

“[o]fficers claim[ed] that [Petitioner] admitted to guilt prior to

being given Miranda warnings[ and the a]lleged statements were

introduced at trial despite a motion to suppress [the] statements.”

(Docket Entry 1 at 13; see also Docket Entry 7 at 8.)

     To the extent Petitioner attempts to ascribe error to the

prosecutor     for     questioning    a     probation    officer      on    direct

examination (and arguing in closing) regarding two previously

suppressed statements (see Docket Entry 5-7 at 205-06, 271-72,

274), or to the trial court for overruling the objections of

Petitioner’s trial counsel and allowing the prosecutor to question

the officer (and argue in closing) regarding those previously

suppressed statements (see id. at 205, 206), any such attempt fails

under   the    deferential    review        standard    of    Section      2254(d).

Petitioner raised the substance of Grounds Three and Six in his MAR

(see Docket Entry 5-6 at 3-4 (reflecting handwritten X’s next to

claims that his “[c]onviction [was] obtained by use of [a] coerced

or illegally obtained confession” and “by a violation of the

privilege     against    self-incrimination”)),         and     the   MAR     court

acknowledged (see Docket Entry 1 at 37) but summarily denied those

claims (see id. at 38-39).          Petitioner has not shown that the MAR

court contradicted or unreasonably applied clearly established

federal law in denying those claims, as Petitioner has pointed to


                                       35
no such United States Supreme Court precedent that would prohibit

admission by the trial court and/or use by the prosecution of

suppressed evidence once the defense has opened the door to it (see

Docket Entries 1, 7). See Tillman v. Thaler, No. A-09-CA-582, 2010

WL 2731762, at *7 (W.D. Tex. July 9, 2010) (unpublished) (“[T]he

trial court did not err in allowing the [s]tate to use previously

suppressed statements after defense counsel opened the door to

them[ and ] the [c]ourt finds nothing unreasonable in the state

court’s     application    of   clearly     established     law    or   in   its

determination of the facts in light of the evidence.”); see also

Wenglikowski v. Jones, 306 F. Supp. 2d 688, 705 (E.D. Mich. 2004)

(“It is well settled that alleged trial court errors in the

application of state procedure or evidentiary law, particularly

regarding    the   admissibility      of    evidence,    are   generally     not

cognizable as grounds for federal habeas relief.” (citing Estelle

v. McGuire, 502 U.S. 62, 67–68 (1991))).15

D.    Grounds Four and Five16

      Ground Four alleges “[u]nconstitutional search and seizure”

(id., ¶ 12(Ground Four)), in that “[p]robation officers and High

Point Police searched the residence [where they found the guns]

without a warrant[ and Petitioner] did not live at the residence”

      15
         If, on the other hand, Grounds Three and Six attack Petitioner’s trial
counsel’s effectiveness for opening the door to the previously suppressed
statements, Petitioner has brought such a claim in Ground Nine (see Docket Entry
1 at 16; see also Docket Entry 7 at 10-12), and this Recommendation will address
that claim in the context of Subconention 9(e) of Ground Nine.
      16
         Both Ground Four and Ground Five allege violations of Petitioner’s right
against unreasonable searches and seizures under the Fourth Amendment to the
United States Constitution. (See Docket Entry 1, ¶ 12(Ground Four), (Ground
Five).) This Recommendation will accordingly analyze both Grounds together.

                                       36
(id., ¶ 12(Ground Four)(a); see also Docket Entry 7 at 7-8 (“[T]he

conditions of my probation consisted of warrantless searches . . .

[but] did not extend to include the property of others, and the

residence that was searched was not my home.”).      Via Ground Five,

Petitioner maintains that his “[c]onviction [was] obtained by the

use of evidence obtained pursuant to an unlawful arrest,” because

“[o]fficers     placed   [Petitioner]   in    handcuffs   without   any

provocation from [him].”     (Docket Entry 1 at 12; see also Docket

Entry 7 at 8 (“[U]nder the exclusionary rule, evidence obtained in

violation of the Fourth . . . Amendment[] may not be introduced at

trial as evidence to support [a] defendant’s guilt.”).)

     Grounds Four and Five fail, because “Fourth Amendment claims

generally cannot be considered on habeas review.”           Salazar v.

Jones, No. 1:09CV859, 2010 WL 3895574, at *4 (M.D.N.C. Sept. 30,

2010) (unpublished) (citing Stone v. Powell, 428 U.S. 465, 481–82

(1976), Wright v. West, 505 U.S. 277, 293 (1992), Mueller v.

Angelone, 181 F.3d 557, 570 n.8 (4th Cir. 1999), and Grimsley v.

Dodson, 696 F.2d 303, 304 (4th Cir. 1982)).         Here, “Petitioner

certainly had a full and fair opportunity to contest [his arrest

and the search of 1302 East Commerce Avenue as unlawful] at trial

if he wished.    Therefore, the Court cannot consider [Grounds Four

or Five] under the rule in Stone.”      Id.

E.   Ground Seven

     Petitioner asserts, in Ground Seven, that his “[c]onviction

[was] obtained by action of the trial jury . . . which was

unconstitutionally selected, impaneled, and constituted,” because


                                  37
“[a j]uror . . . admitted to being friends with the Assistant Chief

of Police and that she m[ight have been] subconsciously bias[ed].”

(Docket Entry 1 at 14; see also Docket Entry 7 at 8-9 (“[The j]uror

[] admitted to being unsure about her bias[, and e]ven after the

prosecutor restated the question asking if [the juror] could lay

aside her bias, [the juror] still did not give a definite answer by

replying ‘I think so[.]’”).)        Via Ground Seven, Petitioner appears

to fault the trial court for failing to, sua sponte, strike the

juror in question for cause.17

      During jury selection, the following discussion took place

between the prosecutor and the juror in question:

      [PROSECUTOR]: Does anybody know any law enforcement
      officers, probation officers, anybody like that? Yes,
      ma’am?

      JUROR []: We’re friends with the Assistant Chief of
      Police in High Point.

      [PROSECUTOR]: Oh, good. All right.

      JUROR []: And my -- the boys are best friends.
      [PROSECUTOR]: Your son is best friends with [the]
      Assistant Chief[’s ] son and y’all are friends with [the
      Assistant] Chief []?

      JUROR []: Uh-huh.

      [PROSECUTOR]: Obviously he won’t be directly involved in
      this case, but [the] High Point Police Department is
      involved. Is there anything about your friendship with
      the [A]ssistant [C]hief that makes you feel like you
      would have to vote one way or the other?



      17
           To the extent Petitioner argues, in Ground Seven, that his trial
counsel provided ineffective assistance for failing to either peremptorily
challenge or move to strike for cause the juror in question, Petitioner has
brought such a claim in Ground Nine (see Docket Entry 1 at 16; see also Docket
Entry 7 at 10-12), and this Recommendation will address that claim in the context
of Subcontention 9(p) of Ground Nine.

                                       38
      JUROR []: I want to say no.             Subconsciously, I don’t
      know.

      [PROSECUTOR]: Let me put it to you in a different way.
      If you serve on this jury and then you see [the]
      Assistant Chief [] next week, do you feel like you have
      to vote guilty or you have to vote not guilty in order to
      make him happy or --

      JUROR []: No, I don't feel that.

      [PROSECUTOR]: So, although you know a High Point police
      officer, you feel like you could set that aside and just
      base your opinion on the evidence that’s presented?

      JUROR []: I think so.

(Docket Entry 5-7 at 133-34 (emphasis added).)            Petitioner’s trial

counsel thereafter peremptorily excused four other jurors, but

neither peremptorily excused nor moved to strike for cause the

juror in question.     (See id. at 146, 156.)

      The Sixth Amendment guarantees the right to trial by an

impartial jury, see Parker v. Gladden, 385 U.S. 363, 364 (1966),

and thus a trial court should exclude a prospective juror for cause

when his or her views would “‘prevent or substantially impair the

performance of his [or her] duties as a juror in accordance with

his [or her] instructions and [] oath,’” Wainwright v. Witt, 469

U.S. 412, 424 (1985) (quoting Adams v. Texas, 448 U.S. 38, 45

(1980)).    However, “[a] juror is presumed impartial, and the

existence   of   a    preconception      is   insufficient    to    rebut    the

presumption if the juror can ‘lay aside his [or her] impression or

opinion and render a verdict based on the evidence presented in

court.’”    Poynter v. Ratcliff, 874 F.2d 219, 221 (4th Cir. 1989)

(quoting Irvin v. Dowd, 366 U.S. 717, 723 (1961)) (emphasis added).

“A   challenge   to    a   juror   for     cause   is   usually    limited   to

                                      39
demonstrations of actual bias, with the doctrine of implied bias

applying only to ‘extreme situations’ where the circumstances make

it highly unlikely that the average person could remain impartial.”

United States v. Turner, 389 F.3d 111, 117 (4th Cir. 2004).

Furthermore, “[r]eviewing courts owe deference to a trial court’s

ruling on whether to strike a particular juror.” White v. Wheeler,

__ U.S. __, __, 136 S. Ct. 456, 460 (2015).

     Ground Seven faces a procedural bar.     As Respondent argues,

“Petitioner could have raised Ground [Seven] on direct appeal but

did not do so.”   (Docket Entry 5 at 19; see also Docket Entry 5-4

(Petitioner’s appellate brief lacking any argument regarding trial

court’s failure to, sua sponte, strike the juror in question for

cause).)    Thus,   “North   Carolina’s   mandatory   post-conviction

procedural bar statute” bars Ground Seven (Docket Entry 5 at 19

(citing N.C. Gen. Stat. § 15A-1419(a)(3), (b) (claim procedurally

barred where, “[u]pon a previous appeal the defendant was in a

position to adequately raise the ground or issue . . . but did not

do so,” absent proof of “[g]ood cause” and “actual prejudice” or “a

fundamental miscarriage of justice”))).    See Lawrence, 517 F.3d at

714 (noting that Fourth Circuit “ha[d] consistently held that [N.C.

Gen. Stat.] § 15A-1419(a)(3) is an independent and adequate state

ground for purposes of procedural default” (citing McCarver, 221

F.3d at 589, and Williams, 146 F.3d at 209)).           In response,

Petitioner argues neither that “good cause” and “actual prejudice”

exist under Section 15A-1419(b)(1), nor that “failure to consider




                                 40
[Ground Seven] will result in a fundamental miscarriage of justice”

under Section 15A-1419(b)(2).     (See Docket Entry 7 at 8-9.)

     Furthermore, even if Petitioner could demonstrate cause and

prejudice and/or a fundamental miscarriage of justice sufficient to

excuse his procedural default, Ground Seven still fails on the

merits.    In Petitioner’s MAR, he faulted his trial counsel for

failing to move to strike the allegedly biased juror as one subpart

of his ineffective assistance of trial counsel claim.   (See Docket

Entry 5-6 at 4, 9.)    The MAR court denied the claim, noting as

follows:

     [Petitioner] asserts . . . that his [trial] counsel
     handled his case improperly in that . . . [trial counsel]
     did not strike [a] juror . . . after she admitted to
     having a friendship with the Assistant Chief of Police
     and said she may “subconsciously be bias [sic].”

     . . .

     . . . [Petitioner] failed to establish in his MAR that
     his [trial] counsel’s performance was so deficient that
     it prejudiced [Petitioner’s] defense such that but for
     his [trial] counsel’s errors the result of the trial
     would have been different.

     . . .

     . . . “[D]ecisions such as . . . which jurors to accept
     or strike . . . are strategic and tactical decisions that
     are within the ‘exclusive province’ of the attorney.”
     State v. Rhue, 150 N.C. App. 280, 290, 562 S.E.2d 72, 79
     (2002).

(Docket Entry 1 at 37-38.)      Although the MAR court addressed

Petitioner’s biased juror claim in the context of an ineffective

assistance claim, Petitioner has raised that claim in Ground Nine

of his instant Petition (see Docket Entry 1 at 16; see also Docket

Entry 7 at 10-12) and, as detailed below in the discussion of that


                                41
claim (Subcontention 9(p) of Ground Nine), the MAR court neither

contravened nor unreasonably applied the controlling United States

Supreme Court precedent, Strickland v. Washington, 466 U.S. 668

(1984), in denying Petitioner’s parallel ineffective assistance

claim.    Because the MAR court’s finding of no prejudice under

Strickland warrants deference under Section 2254(d), that finding

also precludes Petitioner from showing that the trial court’s

alleged error in failing to, sua sponte, strike the juror at issue

for cause had a “‘substantial and injurious effect or influence in

determining the jury’s verdict,’” Brecht v. Abrahamson, 507 U.S.

619, 623 (1993) (quoting Kotteakos v. United States, 328 U.S. 750,

766 (1946)), because the Strickland prejudice standard requires a

greater demonstration of harm than the Brecht harmless error

standard, see Kyles v. Whitley, 514 U.S. 419, 436 (1995).

     Ground Seven thus fails as both procedurally barred and on its

merits.

F.   Ground Eight

     Petitioner’s Ground Eight alleges that his “[c]onviction [was]

obtained by denial of [his] right to present evidence in his own

defense” because, “[o]n March 3[], 2016[,] and again on August 8[],

2016[, he] made it clear to the [trial] court that [his trial

counsel] did not know the details of [Petitioner’s] case, but the

[trial] court forced [Petitioner] to proceed without evidence or

witnesses.”      (Docket Entry 1 at 15.)    In that regard, Petitioner

maintains that, “[b]y the denial of substitute counsel and the

breakdown   in    communication   between   [Petitioner]   and   [trial]


                                   42
counsel, [he] was unable to present an alibi, witnesses, and

evidence,”     including     “pretrial    transcripts[,      ]   discovery

statements, newspaper articles, the lease agreement, the address

where [his] probation was assigned, and the conditions of [his]

probation.”    (Docket Entry 7 at 9 (emphasis added).)

     To the extent Petitioner decries, in Ground Eight, the trial

court’s denial of Petitioner’s requests to substitute counsel, as

discussed    above   in   Subcontention   1(b),   such   a   claim    remains

procedurally barred and fails under Section 2254(d). To the extent

Petitioner maintains that, apart from the trial court’s denial of

Petitioner’s requests for substitute counsel, the trial court

somehow “forced” Petitioner to proceed without presenting evidence

or witnesses (Docket Entry 1 at 15), the trial transcript utterly

belies Petitioner’s position:

     [TRIAL] COURT: Is there going to be defense evidence?

     [TRIAL COUNSEL]: I would need to speak with [Petitioner].

     [TRIAL] COURT: Okay. Go right ahead. Let me know when
     you’re ready to -- we’ll just be at ease. Go ahead and
     talk to him.

     . . .

     At this time is [Petitioner] going to present evidence?

     [TRIAL COUNSEL]: No, sir, no evidence.

     [TRIAL] COURT: Okay. And so [Petitioner] is not going to
     call witnesses and testify on his behalf and he’s not
     going to testify, both of those?

     [TRIAL COUNSEL]: Both of those.

     [TRIAL] COURT: Okay. [Petitioner], if you’ll stand              up,
     sir. Similar to what I’ve already asked you before              the
     trial began. I told you I was going to do this. All             I’m
     trying to do is make sure you and your attorney                 are

                                    43
communicating correctly and accurately. Did you hear his
representations to the court?

[PETITIONER]: Yes, sir.

[TRIAL] COURT: Okay.   Was he correct?

[PETITIONER]: Yes, sir.

[TRIAL] COURT: Okay. I want to be clear. We’ve already
discussed this once, but while we’re on the record let me
go ahead and do it again. Your attorney has a duty based
on his training and experience to tell you whether he
thinks in his professional opinion you should present
evidence and/or testify, two different things . . . . He
also has a duty to discuss with you the advantages and
disadvantages of you, yourself, testifying and/or
presenting other evidence. However, ultimately you, not
your attorney, make the final decision about whether you
testify or present other evidence. Do you understand so
far?

. . .

[PETITIONER]: [ Y]es, sir.

. . .

[TRIAL] COURT: [Petitioner], have you had the opportunity
to speak with your attorney to your satisfaction about
the advantages and disadvantages of you, yourself,
testifying in this case?

[PETITIONER]: Yes, sir.

[TRIAL] COURT: Have you made a decision, you, yourself,
made a decision about whether you’re going to testify?

[PETITIONER]: Yes, sir, I have.

[TRIAL] COURT: What is that decision?

[PETITIONER]: I do not wish to testify, sir.

[TRIAL] COURT: Has anybody forced you to make that
decision against your will?

[PETITIONER]: No, sir.

[TRIAL] COURT: Okay. Have you made that decision freely
and voluntarily after full consultation with your
attorney?

                             44
     [PETITIONER]: Yes, sir.

     [TRIAL] COURT: Okay. Similarly, have you had a chance to
     speak with your attorney to your satisfaction about the
     advantages and disadvantages of presenting other evidence
     in this case?

     [PETITIONER]: Yes, sir.

     [TRIAL] COURT: Have you, yourself, made a decision about
     whether you’re going to present other evidence?

     [PETITIONER]: Yes, sir.

     [TRIAL] COURT: What is that decision?

     [PETITIONER]: I do not wish to, sir.

     [TRIAL] COURT: Okay. Has anybody forced you to make that
     decision against your will?

     [PETITIONER]: No, sir.

     [TRIAL] COURT: And, finally, have you made that decision
     not to present other evidence freely and voluntarily
     after full consultation with your attorney?

     [PETITIONER]: Yes, sir.

     [TRIAL] COURT: [Petitioner], thank you.    You may sit
     down, sir. At this point . . . , I’m going to make some
     findings. Object if you find any objectionable, okay?

     [TRIAL COUNSEL]: Yes, sir.

     [TRIAL] COURT: The court finds that [Petitioner] has had
     the opportunity to speak with his attorney to his
     satisfaction about the advantages and disadvantages of
     testifying himself and/or presenting other evidence and
     that [Petitioner] has elected not to testify and not to
     present other evidence, and that he’s made these
     decisions freely and voluntarily after full consultation
     with his attorney based on trial strategy considerations
     free from any coercion or duress. Any objection to any
     of those findings . . .?

     [TRIAL COUNSEL]: No objection.

(Docket Entry 5-7 at 256-61 (emphasis added).)   Indeed, the record

convincingly shows that the trial court went to great lengths to


                                  45
ensure that Petitioner’s decision not to testify or to present

evidence remained knowing, voluntary, and fully informed.

      Simply put, Ground Eight does not warrant relief.

G.    Ground Nine

      Lastly, Petitioner maintains that his “[c]onviction [was]

obtained due to the ineffectiveness of [his] trial [] counsel,” in

that trial “counsel did not present [an] arresting officer’s

contradictory     statements,     did   not   present   evidence,    misstated

facts, did not present witnesses, opened the door to suppressed

statements, did not dispute ownership of [the home where officers

found the guns], did not address probation’s right to search, used

profanity towards [Petitioner], expelled [Petitioner] from trial

counsel’s office, violated lawyer/client confidentiality, did not

investigate, did not present mitigating factors, did not question

[the] credibility of [the] state’s witnesses, was unable to answer

simple questions, did not object to proceeding after [Petitioner’s]

suicide attempt, did not give advice whether or not to testify,

[and] did not strike [a] bias[ed] juror.”            (Docket Entry 1 at 16;

see also Docket Entry 7 at 10-12.)            Petitioner offers no further

facts in support of this claim.          (See id.)18


      18
         Rule 2(c) of the Rules Governing Section 2254 Cases in the United States
District Courts “explicitly requires that a petitioner summarize the facts
supporting each of the alleged grounds for relief.” Adams v. Armontrout, 897
F.2d 332, 333 (8th Cir. 1990).        Thus, a habeas petitioner who generally
references allegations raised in other case records and briefs “patently fail[s]
to comply with Rule 2(c).” Id. Federal courts need not “sift through voluminous
documents filed by habeas corpus petitioners in order to divine the grounds or
facts which allegedly warrant relief.” Id. (citing Williams v. Kullman, 722 F.2d
1048, 1051 (2d Cir. 1983)). The particularized facts which entitle a petitioner
to habeas relief “must consist of sufficient detail to enable the court to
determine, from the face of the petition alone, whether the petition merits
                                                                   (continued...)

                                        46
      Petitioner raised the substance of all of his subcontentions

of ineffective assistance in his MAR (see Docket Entry 5-6 at 4, 7-

9), and the MAR court denied them all (see Docket Entry 1 at 36-

39).19     In light of that adjudication on the merits, Section

2254(d)’s highly deferential standard governs this Court’s review

of Ground Nine, and the Court thus must consider whether the North

Carolina Court of Appeals and/or the MAR court contradicted or

unreasonably applied clearly established federal law in denying

Petitioner’s parallel claims.           The Fourth Circuit has provided

guidance in regards to the clearly established law governing

ineffective assistance claims:

      In order to establish an ineffective assistance of
      counsel claim . . ., [a petitioner must] establish that
      his “counsel’s representation fell below an objective
      standard of reasonableness,” measured by the “prevailing
      professional norms,” [Strickland, 466 U.S. at 688], and
      “that there is a reasonable probability that, but for
      counsel’s unprofessional errors, the result of the
      proceeding would have been different,” id. at 694.
      “Unless a [petitioner] makes both showings, it cannot be
      said that the conviction or . . . sentence resulted from
      a breakdown in the adversary process that renders the
      result unreliable.” Id. at 687.

      In determining whether counsel’s performance was
      deficient, “[i]t is all too tempting for a [petitioner]
      to second guess counsel’s assistance after conviction or
      adverse sentence, and it is all too easy for a court,
      examining counsel’s defense after it has proved
      unsuccessful, to conclude that a particular act or
      omission of counsel was unreasonable.”      Id. at 689.

      18
       (...continued)
further habeas corpus review.” Id. at 334 (emphasis added).       The review of
Ground Nine will proceed accordingly.
      19
        As discussed further in Subcontention 9(e) of Ground Nine, Petitioner
argued just one of his 16 subcontentions of ineffective assistance of trial
counsel (regarding trial counsel’s opening the door to suppressed statements) on
direct appeal (see Docket Entry 5-4 at 32-36), and the North Carolina Court of
Appeals denied that assignment of error, see Pegues, 2018 WL 2016281, at *2.

                                      47
      Hence, “court[s] must indulge a strong presumption that
      counsel’s conduct falls within the wide range of
      reasonable professional assistance . . . [and] that,
      under the circumstances, the challenged action might be
      considered sound trial strategy.”        Id. (internal
      quotation marks omitted).

      Similarly, in evaluating whether [a petitioner] has shown
      actual prejudice from any such deficient performance, it
      is insufficient for the [petitioner] “to show that the
      errors had some conceivable effect on the outcome of the
      proceeding,” because “[v]irtually every act or omission
      of counsel would meet that test.” Id. at 693. Rather,
      a “reasonable probability” that the result would have
      been different requires “a probability sufficient to
      undermine confidence in the outcome.” Id. at 694. When
      challenging a conviction, “the question is whether there
      is a reasonable probability that, absent the errors, the
      factfinder would have had a reasonable doubt respecting
      guilt.” Id. at 695.

Fisher v. Lee, 215 F.3d 438, 446-47 (4th Cir. 2000) (parallel

citations omitted).

      Moreover, the United States Supreme Court has cautioned that

“[s]urmounting       Strickland’s       high    bar   is    never     an    easy

task. . . .       Even under de novo review, the standard for judging

counsel’s representation is a most deferential one.” Harrington v.

Richter,    562    U.S.    86,   105   (2011)   (internal   quotation      marks

omitted).    Further, “[w]here the issue is whether the state court

has   unreasonably     applied    Strickland    standards    to   a   claim   of

ineffective assistance of counsel, . . . double deference is

required . . . .”         Lavandera–Hernandez v. Terrell, No. 1:12CV553,

2013 WL 1314721, at *4 (M.D.N.C. Mar. 28, 2013) (Schroeder, J.)

(unpublished) (internal quotation marks omitted), appeal dismissed,

539 F. App’x 159 (4th Cir. 2013); see also Harrington, 562 U.S. at

105 (“The standards created by Strickland and § 2254(d) are both

highly deferential and when the two apply in tandem, review is

                                        48
doubly so.” (internal citations and quotation marks omitted)).

Accordingly,       when   the    Court’s   examination      of    an     ineffective

assistance claim proceeds under Section 2254(d), “[t]he question is

whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.”             Harrington, 526 U.S. at 105.

     In    other    words,      “under   the   dual,    overlapping       lenses    of

[Section    2254(d)]      and    Strickland    [the    Court     must]    ask[]    the

following question:        Was the [state] court’s holding incorrect to

a degree that its conclusion was so lacking in justification that

it was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement?”                       Moore v.

Hardee, 723 F.3d 488, 496 (4th Cir. 2013) (internal brackets,

ellipses, and quotation marks omitted).                Under this standard, the

Court should conclude that neither the North Carolina Court of

Appeals nor the MAR court contradicted or unreasonably applied

Strickland in denying Petitioner’s ineffective assistance of trial

counsel claims.

1.   Failure to Present Officer’s                 Contradictory          Statements
     (“Subcontention 9(a)”)

     Petitioner first complains that his that trial “counsel did

not present [an] arresting officer’s contradictory statements.”

(Docket Entry 1 at 16; see also Docket Entry 7 at 10.)                   Petitioner

neither identifies the “arresting officer” in question nor the

“contradictory statements” that his trial counsel should have

presented (id.) and thus Subcontention 9(a) fails as conclusory and

unsupported.       See Nickerson, 971 F.2d at 1136 (recognizing that



                                         49
“[u]nsupported, conclusory allegations do not entitle a habeas

petitioner to an evidentiary hearing”).

      Furthermore, Petitioner raised the substance of Subcontention

9(a) in his MAR (see Docket Entry 5-6 at 4, 7), arguing that his

trial   counsel     should   have   introduced          an    “arresting   officer’s

contradictory statements” during the rejection of plea hearing on

March 3, 2016, that he or she “s[aw two] guns come out of the

window which differed from original statements in the Motion of

Discovery    and    trial    testimonies”        (id.    at    7).    According   to

Petitioner, he “told [his trial counsel] to present transcripts

from [the] March 3, 2016 hearing at trial as proof of officers

lying, but [trial counsel] did not.”             (Id.)       Although the MAR court

did not expressly discuss its grounds for denying that claim (see

Docket Entry 1 at 36-39),20 a rebuttable presumption exists that,

despite    the     MAR   court’s    lack    of    an     express     discussion   of

Petitioner’s parallel claim to Subcontention 9(a), the MAR court

denied that claim on its merits, see Johnson v. Williams, 568 U.S.

289, 298 (2013); Harrington, 562 U.S. at 99; Harris v. Reed, 489

U.S. 255, 265 (1989).          Petitioner has not offered evidence to

overcome that presumption.          (See Docket Entries 1, 7.)              The MAR

court did not unreasonably apply or contradict Strickland in

denying Petitioner’s parallel claim to Subcontention 9(a).




      20
         The MAR court did find that “[t]rial counsel’s decision to not introduce
certain evidence . . . is generally a matter of trial strategy and will not be
second-guessed by the courts.” (Docket Entry 1 at 38 (citing State v. Allen, 233
N.C. App. 507, 510 (2014)).)

                                       50
     First,      the   record    does    not    reflect     that     trial    counsel

possessed a good faith basis to question any of the officers

present at the scene of Petitioner’s arrest about this supposedly

prior   inconsistent     statement,       because     the     transcript      of   the

rejection of plea hearing does not identify the individual who made

the statement:

     [TRIAL] COURT: [Petitioner] was subject to searches.
     They went to his house and they found a firearm in his
     possession in his house?

     [PROSECUTOR]: [Petitioner] threw the guns out a window on
     the side of the house.

     [TRIAL] COURT: They saw him throwing it or they saw the
     gun just going out the window?

     [PROSECUTOR]: Saw the gun going out the window more or
     less.

     UNIDENTIFIED SPEAKER: Your Honor, I was part of the
     search and I was the one that saw the two guns come out
     the side of the window.

(Docket Entry 5-7 at 5-6 (emphasis added).)                    Moreover, even if

Petitioner’s trial counsel had attempted to question any of the

officers at trial regarding the statement in question and the

officers had denied making the statement, such denials would have

remained    “generally     conclusive         and   [could]    not    [have    been]

contradicted by extrinsic testimony.”               See State v. Cutshall, 278

N.C. 334, 349 (1971); see also State v. Najewicz, 112 N.C. App.

280, 289 (1993) (“[O]nce a witness denies having made a prior

inconsistent statement, the [s]tate may not introduce a prior

statement   in    an   attempt   to     discredit    the    witness;     the    prior

statement concerns only a collateral matter, i.e., whether the

statement was ever made.”).

                                         51
     Second, the statement that the speaker “saw the two guns come

out the side of the window” (Docket Entry 5-7 at 5-6) lacks much

impeachment value, because it does not differ greatly from the

officers’ testimony at trial that, while Petitioner remained inside

the home purportedly securing his dogs, they heard a window open

followed immediately thereafter by a “clink,” or metal-on-metal

sound, coming from the left side of the house where officers then

found two firearms (see id. at 186, 187, 191, 195, 212-15, 218,

222, 230, 232-33, 235-37, 242-43).              Moreover, the state could have

objected to trial counsel’s attempt to question the officers about

the prior statement under Rule 403 of the North Carolina Rules of

Evidence, and argued that the risk of unfair prejudice arising out

of admission of the unidentified statement substantially outweighed

any minimal probative value. See Carnell Constr. Corp. v. Danville

Redev. & Hous. Auth., 745 F.3d 703, 719-20 (4th Cir. 2014) (finding

trial   court   erred      by   failing    to    exclude   prior     inconsistent

statement as unduly prejudicial under Rule 403 of Federal Rules of

Evidence, because statement lacked probative value due to witness’s

denial that he made (or even knew about) statement).

     Given      the    questionable        admissibility       and     negligible

impeachment value of the statement in question, as well as the

risks   inherent      in   asking   the    officers    about   the     statement,

Petitioner’s trial counsel could not have rendered ineffective

assistance for failing to pursue this line of questioning.                   See

Horton v. North Carolina, No. 3:14CV273, 2014 WL 6605422, at *9

(W.D.N.C. Nov. 20, 2014) (unpublished) (holding that trial “counsel


                                          52
used reasonable trial strategy in deciding not to impeach [the

victim with a prior inconsistent statement],” given risk victim

would “den[y] making the statement”).

2.   Failure to Present Evidence (“Subcontention 9(b)”)

     Next,    Petitioner     faults    his    trial    counsel       for    “not

present[ing] evidence.”       (Docket Entry 1 at 16; see also Docket

Entry 7 at 10 (phrasing issue as trial counsel’s failure to

“present [the 2015 Triad City Beat] article written by Jordan

Green”).)    As discussed above in the context of Ground Two, the

article describes loud parties taking place at 1302 East Commerce

Avenue and other nearby houses during the time period from May 28,

2015,   to   July   15,   2015.    (See    Docket   Entry   5-6     at    15-18.)

Petitioner raised the substance of this Subcontention in his MAR

(see Docket Entry 5-6 at 4, 7), and the MAR court’s denial of that

claim (see Docket Entry 1 at 38-39) did not unreasonably apply or

contradict Strickland.        As detailed above, the article lacks

relevance to the issue before the jury of whether Petitioner

constructively possessed the firearms in question on the morning of

May 28, 2015, the day of Petitioner’s arrest.             Therefore, the MAR

court correctly determined that Petitioner demonstrated neither

deficient performance nor prejudice under Strickland.

3.   Misstatement of Facts (“Subcontention 9(c)”)

     Petitioner     additionally      challenges    his     trial    counsel’s

performance on the grounds that counsel “misstated facts.” (Docket

Entry 1 at 16; see also Docket Entry 7 at 10-12.)                        However,

Petitioner neither identifies any of the facts his trial counsel


                                      53
allegedly misstated, nor explains how such misstatements prejudiced

him (id.) and thus Subcontention 9(c) fails as conclusory and

unsupported.   See Nickerson, 971 F.2d at 1136 (recognizing that

“[u]nsupported, conclusory allegations do not entitle a habeas

petitioner to an evidentiary hearing”).

     Furthermore, Petitioner raised the substance of Subcontention

9(c) in his MAR (see Docket Entry 5-6 at 4, 7), contending that his

trial counsel “said that [Petitioner] lived at the residence and

that it was [Petitioner’s] house[, as well as] . . . quoted

[Petitioner] as saying the guns were for his protection which is

false” (id. at 7 (citing Docket Entry 5-7 at 178, 397)).   Although

the MAR court did not expressly discuss its grounds for denying

that claim (see Docket Entry 1 at 36-39), a rebuttable presumption

exists that, despite the MAR court’s lack of an express discussion

of Petitioner’s parallel claim to Subcontention 9(c), the MAR court

denied that claim on its merits, see Johnson, 568 U.S. at 298;

Harrington, 562 U.S. at 99; Harris, 489 U.S. at 265.    Petitioner

has not offered evidence to overcome that presumption. (See Docket

Entries 1, 7.)    The MAR court did not unreasonably apply or

contradict Strickland in denying Petitioner’s parallel claim to

Subcontention 9(c).

     Petitioner first criticizes the following statement by his

trial counsel during his opening statement:

     [TRIAL] COURT: Will there be a opening statement for
     [Petitioner]?

     [TRIAL COUNSEL]: So, [Petitioner] is on probation and
     probation officers from High Point decide that as part of


                                54
     an operation they’re going to search [Petitioner’s]
     residence which is at 1302 Commerce Avenue.

(Docket Entry 5-7 at 178 (emphasis added).)    However, as discussed

above in the context of Ground Two, Petitioner has provided no

competent, reliable evidence that he did not, in fact, reside at

1302 East Commerce Avenue.   Thus, Petitioner’s position that trial

counsel   “misstated”   Petitioner’s    residence   fails   as   merely

conclusory. See Nickerson, 971 F.2d at 1136. Moreover, Petitioner

neither contests his presence at 1302 East Commerce Avenue with two

dogs in the early morning hours of May 28, 2015, nor denies his

ownership of the furnishings and other items in the house described

by officers as belonging to him.    (See Docket Entries 1, 7.)   Under

such circumstances, actual ownership of 1302 East Commerce Avenue

lacks relevance to the jury’s primary issue of whether Petitioner

constructively possessed the firearms in question on May 28, 2015.

Accordingly, the MAR court correctly determined the statement in

question did not constitute deficient performance by trial counsel.

     Petitioner also takes issue with his trial counsel’s reference

to one of Petitioner’s previously suppressed statements during

counsel’s argument to the trial court at sentencing (quoted below

with portions of the state’s sentencing argument for context):

     [PROSECUTOR]: [Petitioner] admitted he had the guns for
     protection. You heard the description of the house, Your
     Honor. There’s no furniture in that home. The living
     room was empty, save for one chair.          One bedroom
     completely empty. His bedroom, a blow-up mattress on the
     floor and a television on the floor. If he had guns for
     protection, what was he protecting, Your Honor? It’s not
     likely that a burglar is going to break in and steal a
     chair. He had loaded guns at the ready.

     . . .

                                   55
       [TRIAL COUNSEL]: Judge, to start out with, and I’m sure
       [Petitioner] wants me to add this because he wrote this
       down and wanted me to say it to begin with, was that it
       was a bad neighborhood.    And it was something that I
       think he gave a statement to the officer that it was for
       protection for him, not necessarily anything -- any
       property he had in his house.

       [PETITIONER]: I didn’t never say that.

       [TRIAL COUNSEL]: Okay.

       [PETITIONER]: I never said that.

       [TRIAL COUNSEL]: Well, strike that.

       [TRIAL] COURT: All right.

(Docket Entry 5-7 at 397 (emphasis added).)

       Trial counsel’s statement that Petitioner had told an officer

that    the   firearms   in     question   “w[ere]   for   protection    for

[Petitioner], not necessarily         . . . any property he had in his

house” falls far short of constituting deficient performance under

Strickland.     As the above-quoted discussion makes clear, trial

counsel argued to the trial court that Petitioner owned the guns

for his own protection because he lived in a bad neighborhood in

support of a more lenient sentence and to specifically counter the

state’s   contention     that   Petitioner   owned   the   guns   to   pursue

criminal endeavors.       Furthermore, that statement could not have

prejudiced Petitioner, as trial counsel made it 1) after the jury’s

guilty verdicts and outside the presence of the jury, which had

already heard testimony regarding Petitioner’s statement to an

officer that he owned the guns for protection during the trial

(see, e.g., Docket Entry 5-7 at 206), and 2) to the trial court,

which had also already heard the testimony regarding that statement


                                     56
(see id.).      Therefore, the MAR court’s ruling summarily denying

Petitioner’s parallel claim (see Docket Entry 5-6 at 7; see also

Docket Entry 1 at 38-39) stands under Section 2254(d).

4.    Failure to Present Witnesses (“Subcontention 9(d)”)

      In     Subcontention     9(d),           Petitioner   objects    to    his     trial

counsel’s failure to “present witnesses.”                      (Docket Entry 1 at 16;

see   also    Docket   Entry      7       at   10-12.)      Petitioner      has    neither

identified which witnesses his trial counsel should have presented,

nor explained how the absence of those witnesses prejudiced his

case. (See id.)        Subcontention 9(d) thus fails as conclusory.                    See

Nickerson,     971   F.2d    at   1136.             Moreover,   Petitioner        raised   a

parallel claim in his MAR (see Docket Entry 5-6 at 4, 7 (citing

Docket Entry 5-7 at 26 (reflecting Petitioner’s statement to trial

court, when requesting substitution of counsel, that trial counsel

had not “br[ought] in witnesses on [his] behalf” but failing to

identify any specific witnesses))), and the MAR court’s summary

denial of that claim did not unreasonably apply or contradict

clearly established federal law (see Docket Entry 1 at 38 (“Trial

counsel’s decision to not . . . call a particular witness is

generally a matter of trial strategy and will not be second-guessed

by the courts.”).        See United States v. Terry, 366 F.3d 312, 317

(4th Cir. 2004) (concluding that “decision whether to call a

defense witness is a strategic decision” and that courts “must

afford     [such   decisions]         .    .    .   enormous    deference”    (internal

quotation marks omitted)).




                                               57
5.   Opening the Door to Suppressed Statements (“Subcontention
     9(e)”)

     In Subcontention 9(e), Petitioner faults his trial counsel for

“open[ing] the door to suppressed statements.”   (Docket Entry 1 at

16; see also Docket Entry 7 at 10-12.)       Petitioner raised the

substance of Subcontention 9(e) on direct appeal (see Docket Entry

5-4 at 32-36) and in his MAR (see Docket Entry 5-6 at 4, 7-8

(citing Docket Entry 5-7 at 204, 208)).   Before the North Carolina

Court of Appeals, Petitioner described the facts of the claim as

follows:

     The trial court ruled prior to trial that [Petitioner’s]
     alleged statements to [a probation officer], made after
     he was handcuffed, violated his Miranda rights and could
     not be admitted as evidence against him. The statements,
     in which [Petitioner] allegedly admitted to throwing a
     gun that he owned out the window, were the strongest
     evidence of guilt where none of the officers saw
     [Petitioner] either in possession of or throwing the guns
     out the window.

     When cross-examining [the probation officer] at trial
     about the search of [Petitioner’s] home, [trial] counsel
     questioned [the officer] about his written report of the
     incident. While reading from the report, trial counesl
     [sic] inadvertently read aloud [Petitioner’s] suppressed
     statement allegedly admitting to throwing the gun out of
     the window.   [Trial c]ounsel immediately realized his
     mistake, objecting when the prosecution asked [the
     probation    officer]    additional   questions    about
     [Petitioner’s] statements on redirect. The objection was
     overruled, however, because [trial] counsel had opened
     the door to the suppressed statements.

(Docket Entry 5-4 at 34; see also Docket Entry 5-3 at 19-35

(Petitioner’s Motion to Suppress), 36-38 (trial court’s Order

Granting Motion to Suppress); Docket Entry 5-7 at 94-95 (recording

trial court’s grant of Petitioner’s motion to suppress), 204

(reflecting trial counsel’s question to probation officer that


                                58
opened door to some of suppressed statements), 205-06 (containing

trial counsel’s overruled objections to state’s questions regarding

previously suppressed statements on redirect), 208 (documenting

trial court’s recreation of bench conference where state raised

opening of door to suppressed statements).)

      The North Carolina Court of Appeals denied that claim as

follows:

      [Petitioner] notes that while reading from [a police]
      report, [trial] counsel inadvertently read aloud
      [Petitioner’s] suppressed statement allegedly admitting
      to throwing the gun out of the window.      But even if
      [Petitioner]’s attorney erred in reading the statement,
      [Petitioner] has failed to show that the error committed
      was so serious that a reasonable probability exists that
      the trial result would have been different absent the
      error. The evidence showed that the officers heard the
      window opening followed by the clink of metal, and
      [Petitioner] was the only individual present who could
      have placed the guns outside of the window.         This
      argument is overruled.

Pegues, 2018 WL 2016281, at *2 (internal quotation marks, citation,

and brackets omitted).21      The MAR court thereafter denied the claim



      21
         Petitioner did not file a timely notice of appeal or a PDR in the North
Carolina Supreme Court seeking review of the North Carolina Court of Appeals’s
decision (see Docket Entry 1, ¶ 9(g)), and any such claim would now face a
mandatory state procedural bar, see N.C. Gen. Stat. § 15A-1419(a)(3). Thus,
Subcontention 9(e) remains procedurally barred in this Court. See O’Sullivan,
526 U.S. at 847 (“requiring state prisoners to file [PDRs with the state’s
highest court] when that review is part of the ordinary appellate review
procedure in the [s]tate” in order to exhaust post-conviction claims).
Respondent, however, did not assert procedural default with regard to
Subcontention 9(e) in its Brief in support of the instant Motion for Summary
Judgment. (See Docket Entry 5 at 21-22.) Nevertheless, the Fourth Circuit has
made clear that “a federal habeas court possesses the authority, in its
discretion, to decide a petitioner’s claim on the basis of procedural default
despite the failure of the state to properly preserve procedural default as a
defense.” Yeatts v. Angelone, 166 F.3d 255, 261 (4th Cir. 1999). Here, the
Court should decline to deny Subcontention 9(e) as procedurally defaulted,
because Petitioner has not had an opportunity to respond to that argument with
regard to Subcontention 9(e). See Hardiman v. Reynolds, 971 F.2d 500, 501-05
(10th Cir. 1992) (finding district court erred by finding petition procedurally
barred where the petitioner had not yet had chance to respond).

                                      59
“because, pursuant to N.C.G.S. § 15A-1419(a)(2), ‘[Petitioner’s

ineffective assistance claim premised on trial counsel’s opening

the door] was previously determined on the merits upon an appeal

from the judgment.”    (Docket Entry 1 at 38.)

     Here, even assuming trial counsel’s inadvertent opening of the

door to some of the suppressed statements constitutes deficient

performance,   the   North   Carolina   Court   of   Appeals   correctly

concluded that Petitioner failed to show prejudice. The jury heard

evidence that 1) Petitioner answered the door of 1302 East Commerce

Avenue accompanied by two dogs when the probation officers knocked

(see Docket Entry 5-7 at 186, 191), 2) Petitioner indicated he

would secure his dogs and, during the time Petitioner remained in

the home supposedly securing his dogs, the probation officers heard

a window open followed immediately by a “clink,” or metal-on-metal

sound, followed by the sound of a window closing (id. at 186, 191,

212-15, 222), 3) when Petitioner returned to the door, his dogs

remained with him (id.), 4) a probation officer and a police

officer moments later located two fully loaded, operable firearms

in the immediate proximity of the window of a bedroom where

officers found nearly all of the home’s furnishings and other

belongings (id. at 187, 195, 212-13, 215, 218, 230, 232-33, 235-37,

242-43), 5) the officers described the guns as lying on top of

leaves and other debris (id. at 233), 6) the officers found no one

else in the home (id. at 194, 247), 7) the officers observed a

chain-link fence in close proximity to both firearms (id. at 187,

189-90, 215-16, 218), and 8) police officers determined that the


                                  60
house next door where they found one of the firearms appeared

vacant and no one answered their knocks on the doors and windows

(id.    at   195,   215).     Given      this    overwhelming      evidence    of

Petitioner’s guilt of possessing firearms after conviction of a

felony, the Court of Appeals correctly applied Strickland in

determining that Petitioner failed to show a reasonable probability

that the jury would not have convicted him in the absence of his

trial counsel’s      error   in   opening    the    door   to   the   suppressed

statements.     See Tillman, 2010 WL 2731762, at *7 (“[G]iven the

overwhelming evidence of [the p]etitioner’s guilt, [the p]etitioner

has failed to show there is a reasonable probability he would not

have been convicted had [the p]etitioner not testified about the

statements.     Even if eliciting the suppressed statements had not

been determined to be a sound trial strategy, overwhelming evidence

of a defendant’s guilt supports the conclusion he suffered no

prejudice as a result of counsel’s performance or errors.”).

6.     Failure to Dispute Ownership of Home (“Subcontention 9(f)”)

       Petitioner   maintains,     in    Subcontention     9(f),      that   trial

counsel provided deficient performance, because he “did not dispute

ownership of” 1302 East Commerce Avenue.             (Docket Entry 1 at 16;

see also Docket Entry 7 at 10-12.)              Petitioner, however, neither

contests his presence at 1302 East Commerce Avenue with two dogs in

the early morning hours of May 28, 2015, nor denies his ownership

of the furnishings and other items in the house described by

officers as belonging to him.           (See Docket Entries 1, 7.)           Under

such circumstances, actual ownership of 1302 East Commerce Avenue


                                        61
lacks   relevance    to   the   central   issue    of    whether   Petitioner

possessed the firearms in question on May 28, 2015.              Accordingly,

Petitioner’s trial counsel could not have provided ineffective

assistance for failing to contest the ownership of 1302 East

Commerce Avenue, and the MAR court’s summary denial of Petitioner’s

parallel claim (see Docket Entry 5-6 at 4, 8; see also Docket Entry

1 at 38-39) did not unreasonably apply or contradict Strickland.

7.   Failure to Challenge Probation’s Right to Search
     (“Subcontention 9(g)”)

     Petitioner next alleges that his trial counsel’s performance

fell short because he “did not address [p]robation’s right to

search or present where [Petitioner’s] probation was assigned.”

(Docket Entry 7 at 10; see also Docket Entry 1 at 16.)             A probation

officer   provided    unrebutted    testimony     at    trial   that   standard

conditions   of      probation,    including      Petitioner’s     probation,

authorize warrantless searches of a probationer’s “person, []

premise, and any vehicle under [his or her] control.”                   (Docket

Entry 5-7 at 183.)        As discussed above in the context of Ground

Two, Petitioner has provided no competent, reliable evidence that

he did not, in fact, reside at 1302 East Commerce Avenue or that

probation lacked the right to search that home as a condition of

Petitioner’s probation.         Thus, Petitioner’s position that trial

counsel failed him by not disputing probation’s right to search the

home falls short as entirely conclusory, see Nickerson, 971 F.2d at

1136, and the MAR court’s summary denial of Petitioner’s parallel

MAR claim (see Docket Entry 5-6 at 8 (containing Petitioner’s

conclusory statement that he “lived with his mother[ ] which is

                                     62
where [his] probation was assigned”); see also Docket Entry 1 at

38-39) did not unreasonably apply or contradict Strickland.

8.   Use of Profanity and Expulsion from Office (“Subcontention
     9(h)”)

     Via Subcontention 9(h), Petitioner contends that his trial

counsel rendered        ineffective    assistance        by   “us[ing]   profanity

towards [Petitioner and] expell[ing] [Petitioner] from [counsel’s]

office.”    (Docket Entry 1 at 16; see also Docket Entry 7 at 10-12.)

Petitioner raised the substance of Subcontention 9(h) in his MAR

(see Docket Entry 5-6 at 4, 8 (citing Docket Entry 5-7 at 24-26)),

and the MAR court summarily denied that claim (see Docket Entry 1

at 38-39).    The MAR court correctly applied Strickland in denying

Petitioner’s parallel claim.

     As made clear during a hearing on pre-trial motions, when

Petitioner addressed the trial court regarding his request for

substitute    counsel,     Petitioner        could   articulate     neither     any

concrete    deficiencies       in   trial    counsel’s    performance     nor   any

prejudice    to   his   case    arising     from   the   isolated   incident     in

question with his trial counsel:

     [PETITIONER]: . . . I went to go see [trial counsel] last
     week and he told me to get the F out of his office, to
     make a long story short.      Like we have no kind of
     preparation, Your Honor, as far as my case. There’s a
     lot of different aspects of my case that I feel like they
     need to be discussed, you know, prepare for my trial,
     Your Honor, and he hasn’t done any of those things.

     [TRIAL] COURT: Well, what ha[s trial counsel] not done?
     . . . It looks like your attorney has been working hard.
     There are multiple motions, including a motion to
     suppress some alleged statement you made.

     [PETITIONER]: Your Honor, [trial counsel] just recently
     did that after he told me to get the F out of his office.

                                        63
[TRIAL] COURT: So, what are you asking me, [Petitioner]?

[PETITIONER]: I’m asking you, can you please appoint me
another attorney that I feel like would have my best
interest at heart.

[TRIAL] COURT: All right. Well, at this point, I haven’t
heard from [trial counsel].    Did you . . . cuss at
[Petitioner], [trial counsel]? That’s what he’s claiming
you did.

[TRIAL COUNSEL]: Well, I did tell him to leave my office.

[TRIAL] COURT: Did you use the F word?

[TRIAL COUNSEL]: I may have used some profanity.
[Petitioner] was being . . . threatening basically.

[TRIAL] COURT: Well, [Petitioner], don’t threaten your
attorney and attorney don’t use cuss words. . . . Look,
just because you’re having a . . . disagreement about how
you’re going about doing your business doesn’t mean he’s
not ready to try your case. Tell me what he hasn’t done
on your case.

[PETITIONER]: All right. Your Honor, I feel as if like,
you know how lawyers, they bring up different cases
that’s similar to your case, that; and just as far as
like bringing in witnesses on my behalf, we haven’t done
any of that. . . . [E]very time I meet with him, he never
talks about my defense. He’s always just trying to get
me to take a plea.
. . .

I just want to say that I don’t feel as if I’m being
represented to the best of [trial counsel’s] ability,
Your Honor. He didn’t really . . . know anything about
my case until I met with him like a week before we came
here. Like just from me reading my motion for discovery,
I felt as if I knew more about my case than he did, Your
Honor. Like he didn’t even know any of the officers’
names . . . .

[TRIAL] COURT: [Petitioner], just because [trial counsel]
wasn’t as ready as you think he should have been at some
point prior to today –- [trial counsel], are you ready to
try the case today?

[TRIAL COUNSEL]: Yes, sir, I am.

[TRIAL] COURT: . . . [Petitioner], I’ve looked through
the Motion to Suppress. [Trial counsel] does know the

                           64
     officers’ names because they’re in the Motion to
     Suppress. So, I understand what you’re saying, but based
     on what I’ve reviewed . . . [trial counsel] has officers’
     names, he has detailed facts.     It appears to me from
     looking at the file he has prepared and worked on your
     case.

     . . .

     [F]rom what I can see, [trial counsel]’s prepared for the
     case, ready to go. Because of the involved nature of the
     motion that he’s filed, . . . it’s just going to take a
     while. . . . [W]e’re going to be working on motions your
     attorney has filed probably the rest of the day. It may
     go into tomorrow.

(Docket Entry 5-7 at 24-29 (emphasis added).)

     Petitioner’s vague and generalized references to his trial

counsel’s alleged lack of preparation and knowledge of the case,

failure to discuss unspecified aspects of the case, failure to

utilize unidentified witnesses and legal precedents, and attempts

to convince Petitioner to accept a plea offer do not suffice to

establish deficient performance or prejudice.            As the trial court

observed,    Petitioner’s    trial   counsel     filed   multiple     pre-trial

motions after the incident in question with Petitioner, and those

motions     reflected     trial    counsel’s      detailed    knowledge      of

Petitioner’s case.       Moreover, Petitioner rejected the state’s plea

offer   despite    any   efforts   by    his   trial   counsel   to   persuade

Petitioner to accept it.

     Under these circumstances, this sub-claim provides no basis

for relief.       See Schoonover v. Clarke, No. 7:18CV203, 2019 WL

4786056, at *7 (W.D. Va. Sept. 30, 2019) (unpublished) (finding the

petitioner’s “assertion that [his trial counsel] ‘cussed’ at him,

even if true, d[id] not support an ineffective assistance of


                                        65
counsel claim because it fail[ed] to establish either Strickland

prong”); Hickman v. Davis, No. 3:15CV1979, 2017 WL 2609126, at *9

(N.D. Tex. May 15, 2017) (unpublished) (concluding that, “[e]ven if

[trial] counsel yelled at [the petitioner] for not accepting the

plea   offer,    [the     p]etitioner     ha[d]    not   shown     deficiency    or

prejudice[ because] he entered open pleas of guilty as he wanted”),

recommendation adopted, 2017 WL 2599191 (N.D. Tex. June 15, 2017)

(unpublished); Soderstrom v. Lea, No. CV 08-00314, 2011 WL 7770057,

at *49 (C.D. Cal. Jan. 25, 2011) (unpublished) (“Even if appellate

counsel had not called [the p]etitioner rude names . . ., the

result    of    his   appeal    would     have    been      the   same[   and   the

p]etitioner’s claim therefore fails both prongs of the Strickland

ineffectiveness test.”), recommendation adopted, 2012 WL 1440925

(C.D. Cal. Apr. 24, 2012) (unpublished).

9.     Violation of Attorney-Client Privilege (“Subcontention 9(i)”)

       Petitioner next complains that his trial counsel “violated

lawyer and client confidentiality by telling what [Petitioner]

wrote to [trial counsel] on a notepad.”             (Docket Entry 7 at 10; see

also   Docket    Entry     1   at   16   (arguing    that     counsel     “violated

lawyer/client confidentiality”).)             Petitioner raised the substance

of Subcontention 9(i) in his MAR (see Docket Entry 5-6 at 4, 8

(citing Docket Entry 5-7 at 397)), and the MAR court summarily

denied that claim (see Docket Entry 1 at 38-39).                   The MAR court

reasonably      applied    Strickland      in     finding     neither     deficient

performance nor prejudice.




                                         66
      In connection with this sub-claim, Petitioner challenges his

trial counsel’s remark to the trial court during the sentencing

hearing that “[Petitioner] wants me to add this because he wrote

this down and wanted me to say it to begin with, was that it was a

bad neighborhood.”          (Docket Entry 5-7 at 397 (emphasis added).)

Petitioner thereafter neither denied to the trial court that he

wrote the “bad neighborhood” comment down on a notepad, nor that he

asked trial counsel to mention Petitioner’s “bad neighborhood”

during     trial   counsel’s     sentencing           arguments.          (See    id.)22

Petitioner’s       after-the-fact,             self-serving         assertion         in

Subcontention 9(i) that he did not ask his trial counsel to tell

the trial court about Petitioner’s bad neighborhood fails to

constitute reliable, competent evidence to establish his trial

counsel’s deficient performance.               See Cobbs v. Cartledge, No. CV

9:15-3038,    2016     WL   9019648,      at    *11    (D.S.C.     June    16,     2016)

(unpublished) (holding that “conclusory and self-serving claims are

insufficient to show his counsel was ineffective,” and noting that

“a strong presumption [exists] that counsel’s conduct . . . was

within the wide range of reasonable professional assistance, and

th[e c]ourt should not scrutinize counsel’s performance by looking

at   the   decisions    made    in   an   after       the   fact   manner”       (citing

Strickland, 466 U.S. at 689)), recommendation adopted, 2016 WL

9019649 (D.S.C. Oct. 11, 2016) (unpublished), appeal dismissed, 678



      22
         Although Petitioner stated, “I didn’t never [sic] say that,” that denial
referred to trial counsel’s reference to Petitioner’s previously suppressed
“statement to the officer that [the firearms in question] w[ere] for protection,”
and not to the “bad neighborhood” comment. (Docket Entry 5-7 at 397.)

                                          67
F. App’x 134 (4th Cir. 2017), certiorari denied, ___ U.S. ___, 138

S. Ct. 177 (2017).

       Moreover, Petitioner has shown no consequences, such as waiver

of     other   attorney-client   confidences,     resulting     from   trial

counsel’s remark to the trial court (outside the jury’s presence)

regarding the “bad neighborhood” notation by Petitioner. Thus, the

MAR court correctly concluded that Petitioner failed to establish

that this remark, offered to support a lower sentence and to rebuff

the state’s assertion moments earlier that Petitioner possessed the

firearms in question for criminal reasons, prejudiced him in any

way.    The Court should deny relief on this sub-claim.

10.    Failure to Investigate Vacancy of Neighboring Home
       (“Subcontention 9(j)”)

       Next, Petitioner contends that trial counsel’s performance

qualified as ineffective because he “did not investigate [the]

vacancy of [the] neighboring home.”          (Docket Entry 7 at 10; see

also Docket Entry 1 at 16 (complaining that counsel “did not

investigate”).)      Petitioner also raised this claim in his MAR

(see Docket Entry 5-6 at 4, 8), and the MAR court’s summary denial

of that claim (see Docket Entry 1 at 38-39) correctly applied

Strickland.     As detailed above concerning Ground Two, Petitioner

has    presented   nothing   beyond   a    self-serving   and   unreliable,

eleventh-hour affidavit to support his contention that 1304 East

Commerce Avenue had occupants at the time of Petitioner’s arrest.

That affidavit does not rebut the evidence presented at trial by

two of the probation officers at the scene of Petitioner’s arrest

that 1304 East Commerce Avenue appeared vacant and that no one

                                      68
answered police officers’ knocks on doors and windows. (See Docket

Entry 5-7 at 195, 215.)         Accordingly, the MAR court reasonably

applied Strickland in denying Petitioner’s parallel claim.

11.   Failure to Present Mitigating Factors (“Subcontention 9(k)”)

      In Subcontention 9(k), Petitioner faults his trial counsel for

“not presenting mitigating factors.”            (Docket Entry 1 at 16; see

also Docket Entry 7 at 10-12 (styled as failure to “present

mitigating factors besides [Petitioner’s] mother being present”).)

Petitioner included this claim in his MAR (see Docket Entry 5-6 at

4, 8), and the MAR court summarily denied it (see Docket Entry 1 at

38-39).    Both in Petitioner’s MAR and his instant Petition, he has

utterly failed to identify a single mitigating factor that his

trial counsel should have presented, let alone argued how any such

mitigating factor would have resulted in a different outcome in his

case.    (See Docket Entries 1, 5-6, 7.) The MAR court certainly did

not misapply or contradict Strickland in denying this conclusory

and     unsupported   claim.     See        Nickerson,    971   F.2d   at   1136

(recognizing that “[u]nsupported, conclusory allegations do not

entitle a habeas petitioner to an evidentiary hearing”).

12.   Failure to Question the Credibility of the State’s Witnesses
      (“Subcontention 9(l)”)

      As his twelfth sub-claim, Petitioner alleges his trial counsel

ineffectively    failed    to   “question      [the]     credibility   of   [the

s]tate’s witnesses.”      (Docket Entry 1 at 16; see also Docket Entry

7 at 10-12.)    Petitioner included this claim in his MAR (see Docket

Entry 5-6 at 4, 8-9), and the MAR court summarily denied it (see

Docket Entry 1 at 38-39).       Again, Petitioner has neither provided

                                       69
any supporting examples of counsel’s failure to question the

credibility of the state’s witnesses, nor argued how any such

omitted line of questioning would have produced a different result

in his case.    (See Docket Entries 1, 5-6, 7.)       Moreover, the record

reflects that his trial counsel cross-examined all three of the

state’s witnesses at trial (see Docket Entry 5-7 at 196-205, 206,

221-25, 248-54) and, among other things, compelled them to admit

that they did not see any guns inside 1302 East Commerce Avenue

(see id. at 203), did not observe Petitioner throw any guns out of

a window (see id. at 222, 253-54), and did not find any guns on

Petitioner’s person (see id. at 203, 225, 253).            The MAR court’s

ruling denying this conclusory and unsupported claim correctly

applied Strickland.      See Nickerson, 971 F.2d at 1136 (recognizing

that “[u]nsupported, conclusory allegations do not entitle a habeas

petitioner to an evidentiary hearing”).

13.   Inability to Answer Simple Questions (“Subcontention 9(m)”)

      Via    Subcontention   9(m),    Petitioner   maintains   that     trial

counsel’s performance fell short because he “was unable to answer

simple questions.”     (Docket Entry 1 at 16; see also Docket Entry 7

at 10-12.)     In his Petition and supporting materials, Petitioner

fails to provide the Court with examples of any “simple questions”

that his counsel could not answer and does not explain how such

alleged failure prejudiced him in any way.         (See Docket Entries 1,

7.)     As    such,   Subcontention    9(m)   fails   as   conclusory    and

unsupported.     See Nickerson, 971 F.2d at 1136 (recognizing that




                                      70
“[u]nsupported, conclusory allegations do not entitle a habeas

petitioner to an evidentiary hearing”).

      Furthermore, Petitioner raised that claim in his MAR (see

Docket   Entry    5-6    at    4,   9    (citing      Docket   Entry    5-7    at   22

(referencing trial counsel’s inability to provide trial court with

Petitioner’s     position      on   state’s     motion     for    joinder     due   to

“problems communicating with [Petitioner]”))), and the MAR court

summarily denied it (see Docket Entry 1 at 38-39).                      Immediately

after trial counsel advised the trial court of his “problems

communicating with [Petitioner],” the trial court asked counsel,

“Well, do you object to the Motion [for] Joinder?” to which counsel

answered, “No, I do not.”           (Docket Entry 5-7 at 22.)            Given that

the jury did not hear about Petitioner’s potential status as an

habitual felon during the bifurcated portion of the trial dealing

with the possession of a firearm by a felon charge (see id. at 168-

289), Petitioner has not shown how his trial counsel’s handling of

the routine matter of a motion for joinder constituted deficient

performance      or   prejudiced        him.       Accordingly,        through      the

deferential    lens     of    2254(d),    the   MAR    court     did   not   misapply

Strickland in denying Petitioner’s parallel claim.

14.   Failure to Object to Proceeding After Petitioner’s Suicide
      Attempt (“Subcontention 9(n)”)

      Petitioner contends, in Subcontention 9(n), that his trial

counsel rendered ineffective assistance by “not object[ing] to

proceeding after [Petitioner’s] suicide attempt.”                  (Docket Entry 1

at 16; see also Docket Entry 7 at 10-12.)                  This contention also



                                          71
appears in his MAR (see Docket Entry 5-6 at 4, 9), and the MAR

court denied it as follows:

     As for [Petitioner’s] claim that [trial] counsel was
     deficient because he failed to object to proceedings
     after [Petitioner’s] suicide attempt, the trial court
     found, and the [North Carolina] Court of Appeals
     affirmed, that “[Petitioner] had not attempted suicide
     but did attempt to delay this trial” by feigning multiple
     suicide attempts.

(Docket Entry 1 at 38.)   The MAR court’s ruling should stand as

correct under Section 2254(d).

     As detailed above concerning Subcontention 1(c), once advised

of Petitioner’s alleged suicide attempt at the jail, the trial

court ordered a forensic evaluation of Petitioner and held a

hearing involving three witnesses to Petitioner’s behavior at the

jail in order to consider Petitioner’s mental capacity to stand

trial.   (See Docket Entry 5-3 at 47-48, 54; see also Docket Entry

5-7 at 332-67.)   At the conclusion of that hearing, the following

exchange took place between the trial court and Petitioner:

     [TRIAL] COURT: [Petitioner], anything you want to say
     with regard to your capacity to proceed?

     [PETITIONER]: I’m capable.

     [TRIAL] COURT: All right. Let the record reflect that
     [Petitioner] just said he’s capable. Thank you.

(Docket Entry 5-7 at 360 (emphasis added).)       The trial court

ultimately found Petitioner competent to stand trial.    (See Docket

Entry 5-3 at 49-53; see also Docket Entry 5-7 at 367.)

     Given Petitioner’s admission in open court that he remained

mentally competent to stand trial, trial counsel could not have

provided ineffective assistance by failing to object to proceeding


                                  72
after Petitioner’s alleged suicide attempt. Moreover, the issue of

the sufficiency of the trial court’s inquiry into Petitioner’s

competency remained preserved for appeal, as the North Carolina

Court of Appeals did not consider that argument under a plain error

standard of review, i.e., the standard when trial counsel fails to

preserve a claim for appeal.      See Pegues, 2018 WL 2016281, at *3-4.

Accordingly, the MAR court correctly concluded under Strickland

that Petitioner had not shown deficient performance, let alone

prejudice, with regard to his trial counsel’s representation during

Petitioner’s competency hearing.

15.   Failure to Advise Petitioner        Whether   or   Not   to   Testify
      (“Subcontention 9(o)”)

      In Petitioner’s next to last ineffective assistance sub-claim,

he faults his trial counsel for failing to “give advice whether or

not to testify.”   (Docket Entry 1 at 16; see also Docket Entry 7 at

10-11 (describing claim as failing to “give advice whether or not

to testify or help [Petitioner] understand different phases of

trial”).)   Petitioner alleged that claim in his MAR (see Docket

Entry 5-6 at 4, 9), and the MAR court summarily denied it (see

Docket Entry 1 at 38-39).        As discussed above in the context of

Ground   Eight,   the   record   convincingly   establishes    that   trial

counsel did advise Petitioner to his full satisfaction whether or

not he should testify or present evidence at trial.            (See Docket

Entry 5-7 at 256-61.)     Moreover, Petitioner has failed to provide

the Court with any details regarding the phases of trial his

counsel did not help him understand, and has not shown how that

alleged failure prejudiced him in any way (see Docket Entries 1, 5-

                                    73
6, 7).    In short, Petitioner simply has not shown that the MAR

court    unreasonably    applied    Strickland        in        summarily    denying

Subcontention 9(o).

16.   Failure to Strike Juror with Potential Bias (“Subcontention
      9(p)”)

      Lastly,   Petitioner     asserts       that    trial       counsel    rendered

deficient performance by failing to “strike [a] juror[ ] after [he

or she] admitted to having a friendship with the Assistant Chief of

Police and said [he or she] may ‘subconciously’ be bias[ed].”

(Docket Entry 7 at 11; see also Docket Entry 1 at 16.)                     Petitioner

raised Subcontention 9(p) in his MAR (see Docket Entry 5-6 at 4,

9), and the MAR court denied it as follows:

      “. . . [D]ecisions such as . . . which jurors to accept
      or strike . . . are strategic and tactical decisions
      that are within the ‘exclusive province’ of the
      attorney.” State v. Rhue, 150 N.C. App. 280, 290, 562
      S.E.2d 72, 79 (2002).

(Docket Entry 1 at 38.)        The MAR court did not unreasonably apply

or contradict Supreme Court authority in denying that claim.

      As detailed in Ground Seven, although the juror in question

indicated he or she might “subconsciously” have some bias due to

his or her friendship with the Assistant Chief of the High Point

Police   Department     (see   Docket    Entry      5-7    at    133),     the   juror

responded “I think so” to the question of whether he or she could

“set that [friendship] aside and just base [his or her] opinion on

the evidence that’s presented” (id. at 134).                       Moreover, upon

further questioning by the state, that juror indicated that he or

she did not “feel like [he or she] had to vote guilty or . . . not

guilty in order to make [the Assistant Chief] happy.”                 (Id.)      Thus,

                                        74
despite the juror’s initial concern of “subconscious” bias (id. at

133), the juror removed all doubt regarding bias when he or she

responded that friendship with the Assistant Chief would not affect

the juror’s vote (id. at 134).        Particularly given the double

deference due to trial counsel’s strategic choices during voir dire

and arising from Section 2254(d), this sub-claim falls short.   See

Miller v. Francis, 269 F.3d 609, 618–19 (6th Cir. 2001) (“[V]enire

members commonly couch their responses to questions concerning bias

in terms of ‘I think.’   Therefore, the use of such language cannot

necessarily be construed as equivocation.”); Gambrell v. Warden of

Broad River Corr. Inst., No. 2:13CV02911, 2015 WL 268790, at *19

(D.S.C. Jan. 21, 2015) (unpublished) (rejecting the petitioner’s

ineffective assistance claim premised on trial counsel’s failure to

strike a juror as biased where juror initially responded, “I think

I can” to the question, “Can you be fair to both the [s]tate and

the [d]efendant?” but then unequivocally stated she could remain

fair); Moore v. Johnson, Civ. A. No. 7:08CV526, 2009 WL 2474101, at

*11 (W.D. Va. Aug. 12, 2009) (unpublished) (“[Trial c]ounsel

reasonably could have concluded . . . that taken together, [the

juror]’s answers . . . [did not indicate] bias[ and, i]n the

absence of proof that [the juror] was actually biased, the court

must defer to [trial] counsel’s strategic choices as to which

venire members to strike with peremptory challenges.”).

                           VI. Conclusion

       All of Petitioner’s grounds for relief fail as a matter of

law.


                                 75
     IT IS THEREFORE RECOMMENDED that Respondent’s Motion for

Summary Judgment (Docket Entry 4) be granted, that the Petition

(Docket Entry 1) be denied, and that Judgment be entered dismissing

this action without issuance of a certificate of appealability.



                                 /s/ L. Patrick Auld
                                     L. Patrick Auld
                              United States Magistrate Judge


January 7, 2020




                                76
